Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into on this 10th
day of September, 2010 (the “Effective Date”), by and between WILLIAM J.
KITCHEN, an individual residing at 11536 Lake Butler Blvd., Windermere, Florida
34786; facsimile: (407) 909-8899 (“Licensor”), US THRILLRIDES, LLC, a Florida
limited liability company, having its principal offices located at 11536 Lake
Butler Blvd., Windermere, Florida 34786; facsimile: (407) 909-8899
(“ThrillRides”), and CIRCLE ENTERTAINMENT SV-I, LLC, a Delaware limited
liability company, having its principal offices located at 650 Madison Avenue,
15th Floor, New York, New York 10022; facsimile: (212) 750-3034 (the
“Licensee”).

R E C I T A L S:

A. Licensor is the sole inventor of the invention(s) claimed in the patent
applications as set forth on Schedule A attached hereto (collectively, the
“Inventions”), and is the sole and exclusive owner of the Inventions and certain
related technical specifications, functional specifications, materials
specifications, designs and plans, know-how and other related proprietary
information pertaining to substantial aspects of the engineering, design,
development, construction, operation and maintenance of an observation wheel
amusement ride to be known as a SkyView (each being referred to as a “SkyView”,
and collectively as “SkyViews”), as more particularly described in the patent
filings and other documents and materials identified, described and/or attached
as part of Schedule A (with such Inventions and other matters being collectively
referred to as the “Technology”).

B. ThrillRides is the applicant and owner of U.S. trademark registration
application serial no. 77-792,379 for the SkyView™ trademark (the “Trademark”)
filed based on a bona fide intent to use said mark in connection with providing
facilities for recreation activities and amusement park rides, said application
having been filed on July 29, 2009, and allowed on March 26, 2010.

C. Licensee desires to obtain from Licensor, and Licensor desires to grant to
Licensee, the exclusive worldwide right and license to use, market, sublicense,
integrate, implement and otherwise commercialize the Technology, and to
construct, install, maintain, operate and/or sell SkyViews, subject to and on
the terms and conditions set forth herein.

D. Licensee desires to obtain from ThrillRides, and ThrillRides desires to grant
to Licensee, the exclusive right and license to all rights that Licensor has to
use the Trademark on a worldwide basis (subject, however, to any competing
claims that may exist in the United States with respect to the Trademark after
the Effective Date hereof, or elsewhere in the world before or after the
Effective Date.

E. Concurrently herewith, Licensor and those persons specified on Schedule C
attached hereto (Licensor’s “Designees”) are being granted certain warrants in
substantially the form attached hereto as Exhibit A (the “Licensee Warrant”),
pursuant to which Licensor and his Designees shall have the right to acquire
shares of common stock of Licensee from the Licensee, and Licensor acknowledges
and agrees that the grant of the exclusive license granted to Licensee under
this Agreement is a material inducement for Licensee’s issuance of the Licensee
Warrant to Licensor and his Designees.

F. Concurrently herewith, Licensee and ThrillRides are entering into a
Development Agreement (the “Development Agreement”), pursuant to which
ThrillRides shall provide management and supervisory services to Licensee with
regard to the construction, development and installation of SkyViews to be
operated under the terms of the exclusive license granted to Licensee under this
Agreement.

NOW, THEREFORE, in consideration for the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Licensor, ThrillRides and
Licensee, the parties agree as follows:

1. GRANT OF EXCLUSIVE RIGHTS; AND LICENSES; ROYALTIES AND OTHER CONSIDERATION;
DELIVERY OF TECHNICAL INFORMATION.

a. Exclusive Technology License. Licensor hereby grants to Licensee the
exclusive right and license to use, market, sublicense, integrate, implement and
otherwise commercialize and exploit the Technology, as well as any and all
modifications, enhancements, variations, improvements and related technology,
whether now existing or developed by or for Licensor or ThrillRides or by or for
Licensee in the future during the term of this Agreement, including, without
limitation, any such technology developed under the claims of any patents owned
by Licensor or any affiliate of Licensor now or in the future, and including,
without limitation, the exclusive right and license to market, distribute, sell,
lease, construct, cause to be constructed, operate, cause to be operated, use,
make available for use and otherwise commercialize an unlimited number of
SkyViews utilizing and/or embodying the Technology and to make, use, market,
distribute, sell, lease, license and provide related products and services and
to sublicense others to do any of the same, in and throughout the world (the
“Territory”), during the term of this Agreement. In furtherance of same, but
subject to the terms and conditions of this Agreement, including, without
limitation, the provisions of Sections 9 and 14 below, Licensee shall have the
right to engage subcontractors to use, implement, distribute, and otherwise
commercialize the Technology and, as between Licensor and Licensee, Licensee, at
Licensee’s sole cost and expense, shall be responsible for all sales, marketing,
licensing, sublicensing, construction, installation, repair, replacement,
maintenance, operation, billing and collection activities with respect to
commercialization of the Technology in the Territory. For the avoidance of doubt
and ambiguity, Licensee hereby acknowledges and agrees that Licensor owns and is
developing patents and other intellectual property pertaining to other
technologies that are separate and distinct from the patents upon which the
Technology is based and such patents and intellectual property, and their
technologies, are not being licensed hereunder to Licensee.

b. Exclusive Trademark License. Subject to the rights of any competing claimants
designated on Schedule B, or any third-party claimants (of which Licensor has no
current, actual knowledge after due inquiry in the United States only),
ThrillRides hereby grants to Licensee the exclusive right and license to use,
and grant sublicensees all rights to use held by ThrillRides in and to the
Trademark throughout the Territory on or with respect to SkyViews and in
connection with the construction, marketing, offering for sale or lease, sale or
lease, sublicensing, operation, use and other commercialization of the
Technology and SkyViews, including, without limitation, use via the Internet and
on print and electronic promotional and other materials. For the avoidance of
doubt and ambiguity, Licensee’s rights hereunder include the right to use the
Trademark throughout the Territory in conjunction with the operation of
SkyViews. Licensee shall have the right to use the Trademark in combination with
logos, graphics and other marks, as part of Internet domain names, and in such
stylized forms and variations as Licensee may determine to be appropriate,
subject to ThrillRides’ prior approval as to the form thereof, which approval
shall not be withheld, conditioned or delayed unreasonably. Licensee shall
submit a sample of each such proposed logo, graphic, domain name, combination
mark and other variation of the Trademark to ThrillRides for approval prior to
use, and such proposed uses shall be deemed approved unless ThrillRides delivers
to Licensee written notice of rejection within ten (10) days after ThrillRides
has received the applicable sample from Licensee. Licensee, Licensor and
ThrillRides agree and hereby acknowledge that the sole consideration for
ThrillRides’ grant of the license to use the Trademark is payment of the Advance
Royalty (as defined below) and Licensor Advance (as defined below) under
subsection c(i) and c(ii), respectively, below.

c. Royalties. In consideration of the rights granted to Licensee hereunder,
Licensee agrees to pay to Licensor the advances and royalties provided below.

(i) Advance Royalty. Licensee shall pay to Licensor a monthly fee of Fifty
Thousand Dollars ($50,000) (each such monthly fee being referred to as an
“Advance Royalty”) with the first such Advance Royalty having been made on
June 18, 2010, and with the next such Advance Royalty being due and payable on
July 18, 2010, and thereafter with each such Advance Royalty being due and
payable within thirty (30) days of the immediately preceding Advance Royalty
until the first to occur of: (A) a firm order and deposit is placed for the
construction of the first SkyView or (B) Licensee terminates this Agreement or
the Development Agreement. The total of all Advance Royalty payments made before
the date of execution of this Agreement (the “Effective Date”) and one-half
(1/2) of each Advance Royalty payment (i.e., Twenty-Five Thousand Dollars
($25,000)) made after the Effective Date shall be deemed advances against the
first “Construction Royalty” (as defined below) payments and, as such, be
credited against the first “Construction Royalty” payments to be paid if, as,
and when the first Sky View is ordered. In the event of termination of this
Agreement, such Advance Royalty payments shall not be refundable by Licensor, in
whole or in part, to Licensee, unless the reason that one or more SkyViews were
not ordered is a result of a “Material Fault” (as defined below) on the part of
either Licensor or ThrillRides, in which case any unrecouped Advance Royalty
payments shall be promptly refunded in full by Licensor to Licensee. As used
herein, “Material Fault” means fault by a party that is a material proximate
cause of an event.

(ii) Construction Royalty. Licensee shall pay to Licensor an amount equal to
five percent (5%) of the “Total Cost” (as defined below) of “Construction and
Installation” (as defined below) of each SkyView (whether owned or operated by
Licensee or sold or leased to a third party by Licensee) (each such payment
being referred to as a “Construction Royalty”), subject to application of the
credits for the Advance Royalty payments referred to in Section 1.b.(i) above
and the credits for the Licensor Advance (as defined below) as prescribed in the
following sentence. The Licensor Advance shall be credited incrementally as
payments against the Construction Royalty payments in increments equal to
one-third (1/3), with the first one-third (1/3) increment being credited against
the Construction Royalty payments relating to the first SkyView ordered, the
second one-third (1/3) increment being credited against the Construction Royalty
payments relating to the second SkyView ordered and the third one-third (1/3)
increment being credited against the Construction Royalty payments relating to
the third SkyView ordered. Notwithstanding the foregoing sentence, if or to the
extent that three (3) SkyViews are not built due to no Material Fault on the
part of either Licensor or ThrillRides, any increment of the Licensor Advance
which has not yet been credited against the Constructions Royalty payments
specified in the preceding sentence shall be deemed forfeited by Licensee and
neither Licensor or ThrillRides shall have any obligation to repay any
unrecouped portions of the Licensor Advance to Licensee. For purposes hereof,
the “Licensor Advance” is the sum of $250,000 advanced by Licensee to Licensor
in four (4) equal installments prior to the Effective Date, the receipt of which
is hereby acknowledged and confirmed by Licensor. As used herein, the cost of
“Construction and Installation” shall mean and include the total aggregate
amount of costs and expenses incurred or to be incurred by Licensee (including,
without limitation, any and all amounts paid or payable by Licensee to vendors,
contractors, subcontractors for or with regard to the plans, specifications,
manufacture, transportation, materials, labor, shipping, delivery installation
and related out-of-pocket costs and expenses) to be able to construct, develop
and complete the installation of the subject SkyView, including all cost and
expenses of the construction of the observation wheel itself and all elements,
components, parts, equipment and machinery required for the operation thereof,
together with the cost and expenses of construction and installation of the
related ancillary electrical equipment, utilities, lighting, foundation, spare
parts and directly attached or adjacent ticket or queuing facilities, and other
areas, if dedicated substantially only for the subject SkyView and its related
operations and for which the planning, design, and supervision of construction
and installation is the responsibility of and performed by ThrillRides under the
Development Agreement (collectively, the “Direct SkyView Facilities”), but
excludes any costs or expenses of any buildings, structures, facilities, or
other improvements unrelated to the Direct SkyView Facilities, whether
stand-alone or as part of any larger complex. “Construction and Installation”
only includes those costs or expenses incurred through completion of the subject
SkyView to the point of being fully operational and ready for opening to the
public, and does not include any subsequent alterations, repairs, replacements
or maintenance, but would include any subsequent substantial additions or
improvements to the subject SkyView required as a result of Technology upgrades
or changes. As used herein, “Total Cost” of Construction and Installation of any
specific SkyView on which the Construction Royalty is to be calculated shall
mean and include the cost of “Construction and Installation”, as defined above,
plus all costs and expenses paid, to be paid, or payable by Licensee (including,
without limitation, any reimbursements paid or payable to Licensor) with respect
to any R&D Services under the Development Agreement (the “R&D Costs”); provided,
however, that after a Construction Royalty payment shall have been made to
Licensor with respect to any R&D Costs, such R&D Costs shall not be included in
the Total Cost of any subsequent SkyView for the purpose of calculating the
Construction Royalty thereon. The Construction Royalty payment applicable to
each SkyView shall be paid in increments as construction and development of the
applicable SkyView progresses, at the same time as payments are made to vendors
and contractors working on such construction and development, in the same ratio
as the payments to such vendors and contractors bear to the total budgeted cost
of construction and development of the applicable SkyView.

(iii) Profit Royalty. Licensee shall pay to Licensor a profit royalty (the
“Profit Royalty”) equal to five percent (5%) of the “Profit” (as defined below)
derived by Licensee from its sale of each SkyView to an unaffiliated third
party. The Profit Royalty payment(s) applicable to each SkyView shall be paid in
increments as and when any portion of the purchase price under the related
purchase and sale agreement is paid to Licensee under the applicable “Purchase
Agreement” (as defined below), including, without limitation, any nonrefundable
deposits or advance payments released to Licensee and any deposits or partial
payments which can and are being used by Licensee in the construction and
installation of the subject SkyView. Any incremental or partial payment of the
Profit Royalty to be paid to Licensor hereunder shall be based upon the
projected “Profit” (as defined below) of the subject SkyView, provided that the
aggregate amount of such incremental or partial payments shall be limited to and
not exceed eighty percent (80%) of the projected Profit. Within thirty (30) days
of the Licensee’s receipt of the complete purchase price under the related
purchase and sale agreement by and between Licensee and such unaffiliated thirty
party (each, a “Purchase Agreement”), the actual Profit with respect to the
subject SkyView shall be determined by Licensee and a final payment or increment
of the balance of the Profit Royalty owing to Licensor on the subject SkyView
shall be made by Licensee to Licensor. In the event that any partial or
incremental payment of any Profit Royalty shall have been made to Licensor and
Licensee is thereafter required under the applicable Purchase Agreement to
refund all or any portion of the Purchase Price upon which the partial or
incremental payment of the Profit Royalty was made to Licensor, Licensor shall
promptly refund upon written notice from Licensee to Licensor that portion of
the partial or incremental payment of Profit Royalty which pertains to that
portion of the Purchase Price being refunded by Licensee. For purposes hereof,
“Profit” shall mean the Purchase Price (as defined in an applicable Purchase
Agreement) plus any other amounts or reimbursements payable by the purchaser to
Licensee in consideration for the purchase and sale of the SkyView, excluding
the payment of any future royalties and excluding all third-party, out-of-pocket
costs and expenses incurred by Licensee and directly related to such sale,
including, without limitation, the Construction Royalty, direct manufacturing,
construction, installation, labor, shipping, delivery, selling, marketing, and
third-party commissions, but excluding any salaries, administrative costs,
overhead or any allocation of other indirect costs or expenses, all as
determined in accordance with generally accepted accounting principles then in
effect in the United States (“GAAP”).

(iv) Operating Royalty. Licensee shall pay to Licensor an operating royalty (the
“Operating Royalty”) equal to two percent (2%) of the “Gross Revenues” (as
defined below) received by Licensee from operation of each SkyView owned by
Licensee or sublicensed to any subsidiary of Licensee or to any entity in which
Licensee or any subsidiary or affiliate has a direct or indirect material
economic or other management interest (each, a “Licensee Affiliate”). As used in
this subsection (iv), “Gross Revenues” shall mean and include all income and
revenues derived directly from (i) the operations of the subject SkyView,
(ii) the sale of photographs and branded merchandise pertaining to the subject
SkyView, (iii) payments received from any corporate, institutional or other
sponsors, or advertisers of the subject SkyView itself, whose sponsorship or
advertising is included on the SkyView, in the cars or gondolas, on the tickets
or other literature provided to patrons or customers, or displayed on or with
respect to the building(s), structure(s), improvements or facilities for intake
or outflow of customers or patrons, restrooms, queing facilities, photo or
branded merchandise sold or other concession areas within the SkyView ride, but
not from sponsors or advertisers of or on other areas of a larger complex of
which the SkyView is only one part or component, (iv) income from admissions and
attraction ticket sales to the SkyView, including the fair and reasonable
allocable share of any bundled packages, admissions to a larger facility of
which the SkyView is only a part, whether paid to or received directly by
Licensee, the Parent Company, or any Affiliate of the Licensee or the Parent
Company. For the avoidance of doubt and ambiguity, Gross Revenue shall not
include, (a) food and beverage sales and merchandise sales (except for
photographs and branded merchandise as indicated above), or (b) sales or use
taxes payable with respect to any items included within Gross Revenues.

(v) Sublicense Royalty. Licensee shall pay to Licensor an amount equal to
twenty-five percent (25%) of the gross revenues received by Licensee from
unaffiliated third party sublicensees of Licensee pursuant to the applicable
sublicense agreement entered into in connection with a sale of a SkyView to such
third party (the “Sublicense Royalty”). Each such Sublicense Royalty shall be
paid by Licensee to Licensor within thirty (30) days of Licensee’s receipt of
the associated gross revenues.

(vi) Orlando SkyView Exception. Notwithstanding the provisions of subsections
1.b.(iv) and (v) above, the Licensee shall not be required to pay any Operating
Royalty or Sublicense Royalty with respect to the SkyView to be located in the
Orlando, Florida market (the “Orlando SkyView”) if a management agreement is
entered into with respect to the Orlando SkyView by and between Licensee and a
management company owned in whole or in part by Licensor (the “Orlando
Management Agreement”) and for so long as the Orlando Management Agreement
remains in effect. In the event of termination of the Orlando Management
Agreement, Licensee or any successor owner of the Orlando SkyView shall be
required to pay the Operating Royalty or the Sublicense Royalty, as applicable,
with respect to the Orlando SkyView commencing on the effective date of
termination of the Orlando Management Agreement and continuing for as long as
the Orlando SkyView remains in operation.

d. Licensor Audit and Inspection Rights. Licensee shall maintain complete and
accurate records and books of account relating to expenditure of funds and its
receipt of revenues from the sale and operation of SkyViews and sublicensing the
Technology (collectively referred to as “Licensee’s Books and Records”) for a
period of five (5) years after the end of the calendar year to which they
pertain, in accordance with GAAP. Licensor shall have the right, exercisable not
more frequently than once every twelve (12) months, upon not less than five
(5) business days prior notice delivered to Licensee, to have its auditors audit
and inspect Licensee’s Books and Records. Such audit shall take place in
Licensee’s main accounting offices where Licensee’s Books and Records are
maintained during Licensee’s regular business hours and with Licensee
representatives present during such audit and inspection. Licensor shall bear
all expenses incurred in connection with such inspection and audit, except as
provided herein. Should any audit by Licensor determine an underpayment of five
percent (5%) or more of any Construction Royalty, Profit Royalty, Operating
Royalty or Sublicensee Royalty in the amount paid to Licensor with respect to
the applicable Royalty, then Licensee shall repay Licensor for the cost of such
audit, and, in any event, shall immediately pay any and all underpayments
discovered, regardless of amount, as a condition for the continuance of this
Agreement. Licensor hereby agrees that any financial information furnished by
Licensee in any such audit or inspection shall be held in confidence and
Licensor’s auditors shall be required to execute and deliver a reasonably
acceptable confidentiality agreement as a condition to being granted access to
review Licensee’s Books and Records. If, upon any audit and inspection of
Licensee’s Books and Records pursuant hereto, Licensor shall discover any
royalty underpayment by Licensee, Licensor shall make a written request for
recovery of such underpayment, which request shall set forth the amount and
basis for the claim of underpayment. Licensee shall have thirty (30) days from
the date of receipt to evaluate and contest Licensor’s written request by
providing Licensor with a written objection citing the basis for objection. If
Licensee does not contest such written request within such 30-day period,
Licensee shall be deemed to have agreed to such underpayment and Licensee shall
remit such underpayment to Licensor within five (5) business days after such
thirty (30) day period. If Licensee does contest such written request within
such thirty (30) day period, Licensee and Licensor shall negotiate in good faith
to resolve the dispute. In the event that the dispute only pertains to a portion
of the amount, Licensee shall pay the undisputed portion to Licensor on or
before the end of said thirty (30) day period.

e. Licensee Warrant. Licensee shall issue to Licensor and to his Designees the
Licensee Warrant upon execution and delivery of this Agreement by Licensor.

f. Full Consideration. Licensor and Licensee each hereby acknowledge and agree
that the advance payments, royalties and the Licensee Warrant each constitute
part of the consideration bargained for by Licensor and given by Licensee in
exchange for the rights granted to Licensee by Licensor hereunder and such
consideration, together with the other consideration given by Licensee to
Licensor as expressly provided hereunder, constitutes fair, full and adequate
consideration for the rights granted to Licensee hereunder and no additional
consideration of any kind is required to be given to Licensor in exchange for
the rights granted to Licensee under this Agreement.

g. Delivery of Technical Information Regarding the Technology. Within twenty
(20) days after the Effective Date of this Agreement, Licensor shall provide and
disclose to or make available for inspection and copying by Licensee any and all
functional and technical specifications, engineering, component and part
specifications and sourcing information, design and construction plans, and all
other technical information, know-how and trade secrets forming part of or
relating to the Technology currently within the knowledge, possession or control
of Licensor or ThrillRides which has not already been provided and disclosed to
Licensee and which is necessary or would be helpful to Licensee in the use,
implementation or commercialization of the Technology and exercise of the rights
licensed hereunder. Licensor further agrees to provide continued and prompt
disclosure of same to Licensee with respect to any future developments,
improvements, modifications, enhancements, new inventions, know-how, trade
secrets, sources of parts, components or other materials and related technology
developed or otherwise acquired by Licensor while this Agreement is in effect,
all of which shall be deemed to constitute a part of the Technology owned by
Licensor and licensed to Licensee pursuant to this Agreement. The disclosure and
access shall take place at Licensor’s option, either at Licensor’s or Licensee’s
offices or telephonically, or as otherwise mutually agreed to by the parties.
Licensor shall, while this Agreement is in effect, cause its employees and any
third parties who are employed or engaged to do research, development or other
inventive work relating to the Technology to disclose all inventions,
discoveries, know-how, trade secrets and other work product resulting therefrom
to Licensor and to assign to Licensor all rights with respect to same to
Licensor such that Licensee shall receive, by virtue of this Agreement, the
exclusive license with respect thereto throughout the Territory as agreed
hereunder. All of the reasonable costs and expenses incurred or paid by Licensor
in order to comply with disclosures to Licensee under this Section 1.d. shall be
paid by Licensee or reimbursed to Licensor, by Licensee, if previously paid by
Licensor.



  2.   LICENSEE UNDERTAKINGS; LICENSOR COOPERATION; TECHNOLOGY TESTING.

a. Patent and Trademark Notices. Licensee agrees to mark, as appropriate,
brochures, manuals and other materials describing the Technology with
appropriate patent pending notices and/or patent numbers, as applicable, in
conformity with applicable law. Licensee agrees to use the “™” symbol or, if and
when the Trademark is registered in a relevant jurisdiction, the “®” symbol or
other symbol as required or allowed by applicable local law, adjacent to its use
of the Trademark.

b. Governmental Compliance and Protection. The parties acknowledge that certain
regulatory licenses and approvals may be required to be obtained with respect to
the Technology from appropriate government authorities in various locations in
the Territory from time to time during the Term (as defined below). Licensee
will obtain and maintain all such licenses and approvals in Licensor’s or
Licensee’s name, if required, at its sole cost and expense. Licensor will make
available to Licensee information and assistance as requested by Licensee and/or
necessary to complete all applications and requests for approval or protection.
Each party shall comply with all applicable laws in exercising its respective
rights and performing its respective obligations hereunder. Licensee
acknowledges that fully complying in all material respects with all such
governmental laws, licenses and approvals is required for appropriate quality
control of the SkyView and that failure to maintain and comply in all material
respects with appropriate safety standards devised on its behalf by third party
service providers recommended by Licensor shall be a default by Licensee under
Section 6.b.(i) below (subject to all applicable curative periods under said
Section).

c. Technology Testing. Licensee shall have the right, at its sole cost and
expense, to cause to be performed any and all tests to evaluate and measure the
performance and commercial viability of the Technology and SkyViews constructed
from the use thereof. Licensee may engage third parties in connection with such
testing and shall have the right to disclose the Technology to such third
parties for such purposes, subject, however, to the provisions of Section 15.k
below.

d. Performance Standards. Licensee shall be required to have three (3) SkyViews
under a binding agreement to be sold, or have three (3) SkyViews built or under
construction (meaning that a firm order and a deposit shall have been placed)
within thirty (30) months after the Effective Date (the “Initial Performance
Standard”). In addition, Licensee shall be required to have three (3) additional
SkyViews under a binding agreement to be sold, or have three (3) additional
SkyViews built or under construction (meaning that a firm order and a deposit
shall have been placed) within sixty-six (66) months after the Effective Date
(the “Subsequent Performance Standard”).

3. REPRESENTATIONS, WARRANTIES AND OTHER COVENANTS.

a. Representations and Warranties of Licensor. Licensor and ThrillRides, jointly
and severally, represent and warrant to Licensee that:

(i) Licensor is the sole owner of all rights, title and interests, including all
intellectual property rights, in and to the Technology in the United States free
and clear of liens, claims, licenses, options or other encumbrances, and
ThrillRides is the sole owner of all rights, title and interests with respect to
the Trademark in the United States free and clear of liens, claims, licenses,
options or other encumbrances;

(ii) Licensor’s and ThrillRides’ execution and delivery of this Agreement does
not require any third party consent or approval that has not already been
obtained;

(iii) Licensor and ThrillRides each have full legal power and authority to grant
the rights granted by each of them hereunder to Licensee;

(iv) Licensor is the first and sole inventor of the Inventions;

(v) Neither Licensor nor ThrillRides has previously commercialized or granted
any rights with respect to the Technology or the Trademark to any third party,
and neither Licensor nor ThrillRides shall, while this Agreement is in effect,
use or commercialize the Technology or the Trademark except as permitted or
required to do so under this Agreement or the Development Agreement, without the
prior written approval of Licensee, nor grant any rights with respect to the
Technology or the Trademark to any third party, other than to Licensee anywhere
in the Territory during the Term hereof;

(vi) This Agreement and all other agreements to be executed by Licensor and/or
ThrillRides in connection herewith constitute the valid and binding obligations
of Licensor and/or ThrillRides, as applicable, enforceable against Licensor
and/or ThrillRides, as applicable, in accordance with their respective terms;

(vii) (a) Licensor is not aware, after due inquiry only in the United States, of
any third party that has any rights in the Trademark as of the Effective Date,
other than those specific exclusions listed in Schedule B; and (b) to Licensor’s
knowledge, after due inquiry only in the United States, neither the Inventions
nor the Trademark infringe or otherwise violate any third party intellectual
property right or other right; and (c) to Licensor’s knowledge, the Technology
does not infringe or otherwise violate any third party intellectual property
right or other right and (d) except for any of the matters referenced in
Section 2.b. above, to Licensee’s knowledge, no third party intellectual
property license or consent of any kind is required in order for Licensee to
exercise the rights granted to it hereunder throughout the Territory; (e) to
Licensor’s knowledge, no suit, action, or claim has been instituted or
threatened by any third party involving the Technology, the Trademark or any of
the rights licensed hereunder or involving infringement of any third party
intellectual property right or other right anywhere in the Territory; and (f) to
Licensor’s knowledge, there is no basis for any such suit, action or claim;

(viii) (a) Schedule A includes a complete list of all patent applications filed
by or otherwise owned by Licensor with respect to the Technology, all
registrations and applications filed by or otherwise owned by ThrillRides with
respect to the Trademark and any other filings owned by either Licensor or
ThrillRides relating to the Technology or the Trademark; and, (b) after due
inquiry only in the United States, Licensor has no knowledge of any third party
rights with respect to either the Invention(s) claimed in the patent
applications listed on Schedule A, or in the Trademark, except as listed in
Schedule B and (c) Licensor has no knowledge of any third party rights with
respect to any other part of the Technology. Notwithstanding the foregoing, or
anything else contained in this Agreement to the contrary, Licensor hereby
discloses to Licensee, and Licensee hereby acknowledges and agrees, that:
(i) Licensor has not made or caused to be made any patent, trademark or other
intellectual property searches with respect to the Invention(s) claimed in the
patent applications listed in Schedule A or the Trademark anywhere in the
Territory except the United States, (ii) Licensor has not made or caused to be
made any searches of any kind in any part of the Territory with regard to the
Inventions, the Trademark or any other part of the Technology, except for the
usual and customary searches in the United States required before filing bona
fide patent and trademark applications in the United States; (iii) any
representations or warranties of Licensor made herein about the Inventions, the
Technology or the Trademark are solely based upon the usual and customary
searches in the United States performed prior to the filing of the patent and
Trademark applications listed on Schedule A, as well as any additional actual
knowledge the Licensor has obtained from other sources; and (iv) Licensor has
not made, will not make, and shall not be deemed to have made any representation
or warranty about or concerning the Inventions, the Technology or the Trademark,
express or implied, or based on any imputed or constructive knowledge or notice,
except for those expressly made and contained in this License Agreement.

(ix) Licensor has not made and will not make any commitments to others
inconsistent with or in derogation of Licensee’s rights granted hereby; and

(x) Licensor has been the principal developer and designer of numerous rides for
the amusement ride industry that are currently in use or which have been used in
the past at amusement and theme parks in the United States and abroad. In
addition, Licensor has extensive experience and know-how in making such rides
commercially feasible. Licensor has developed and designed the Technology for
the SkyViews and, as of the Effective Date, Licensor has no reason to believe
(by virtue of being actually aware of any fact, circumstance, development, event
or occurrence) that the SkyViews are not able to function and operate
substantially as described in and intended by the Technology or that the
SkyViews, if properly manufactured, constructed, installed, maintained and
operated, will not be commercially feasible.

b. Representations and Warranties by Licensee. Licensee represents and warrants
to Licensor and ThrillRides that:

(i) Licensee’s execution, delivery and performance of this Agreement, its
execution, delivery and performance of the Development Agreement and the
Licensor Warrants, do not require any third party consent or approval that has
not already been duly and validly obtained. As of the Effective Date, Licensee
is a wholly-owned subsidiary of FX Real Estate and Entertainment, Inc.

(ii) Licensee has full legal power and authority to grant the rights granted by
it hereunder to Licensee;

(iii) Licensee has been afforded a reasonable amount of time by Licensor prior
to the execution hereof to investigate, evaluate and otherwise conduct such due
diligence activities as Licensee, in its sole and absolute discretion, deemed
necessary, appropriate or desirable about and with regard to the Inventions and
the Trademark, Licensor’s patent applications with regard thereto, and the
ownership thereof, and the feasibility and utility of the SkyView (collectively,
the “Due Diligence”), and is satisfied with the results of such Due Diligence;

(iv) During its Due Diligence, Licensee has not discovered any information that
indicates that Licensor will not be recognized under the federal laws of the
United States as the first and sole inventor of Inventions, or that any other
representation or warranty made herein by Licensor relating to the Inventions
and Trademark is untrue or misleading in any material respect;

(v) This Agreement and all other agreement to be executed by Licensee in
connection herewith constitute the valid and binding obligations of Licensee,
enforceable against Licensee in accordance with their respective terms;

(vi) Licensee, based on its Due Diligence, is not aware of any third party that
has any rights under the federal laws of the United States in any material
aspect of the Inventions or the Trademark as of the Effective Date, other than
those specific exclusions listed in Schedule B, or any claim that or facts which
would indicate that any material aspect of the Inventions or the Trademark
infringes or otherwise violates any third party intellectual property rights
recognized under the federal laws of the United States or other right recognized
under the federal laws of the United States or that any third party intellectual
property license or consent of any kind is required in order for Licensee to
exercise the rights granted to it hereunder throughout the United States;

(vii) (a) Licensee is not aware of any information which indicates that Licensor
has made any representation or warranty relating to the Technology that is
untrue or misleading in any material respect; (b) nor is Licensee aware of any
third party that has any right in any material aspect of the Technology (other
than the Licensor with respect to the Inventions) as of the Effective Date or
any claim that or facts that would indicate that any material aspect of the
Technology infringes or otherwise violates any third party rights; and

(viii) Licensee has not made and will not make any commitments to others
inconsistent with or in derogation of Licensor’s or ThrillRides’ rights
hereunder.

c. Maintenance of Exclusivity; Noncompetition. Neither Licensor nor ThrillRides
shall, directly or indirectly through third parties (other than Licensee),
exercise any rights with respect to the Technology or the Trademark within the
Territory while this Agreement is in effect other than any enforcement of
intellectual property rights with respect to the Technology as provided in
Section 4 below or as is otherwise permitted or required in this Agreement or
the Development Agreement. Specifically, but without limitation, neither
Licensor nor ThrillRides, nor their respective affiliates, successors, assigns,
nor their respective officers, directors, managers, members, shareholders,
principals, employees, agents, independent contractors or other representatives
shall, directly or indirectly through others, grant any right or license with
respect to the Technology or the Trademark, or market or sell any SkyViews or
otherwise commercialize the Technology, or otherwise compete with Licensee or
any of Licensee’s sublicensees or their respective successors or assigns, or
engage in any activities that diminish or could reasonably be expected to
diminish the value or utility of the Technology, the Trademark or any of the
intellectual property licensed hereunder or Licensee’s exploitation of same, in
any part of the Territory while this Agreement is in effect without the prior
written consent of Licensee.

d. Provision of Information for Regulatory Approvals. Upon reasonable advance
request by Licensee, Licensor shall provide or make available to Licensee all
pertinent and necessary information within Licensor’s possession or control in
order for Licensee to apply for and obtain any required safety or other
regulatory approvals to commercially market, sell and otherwise exploit the
Technology for pecuniary gain.

e. Duty to Notify Licensee of Any Material Developments. Licensor hereby
covenants and agrees that he shall promptly notify Licensee in writing of any
fact, circumstance, development, event or occurrence he becomes aware of after
the Effective Date which has rendered, or would reasonably be expected to
render, the representation and warranty set forth in the last sentence of
Section 3.a.(x) untrue in any material respect. Licensor hereby further
covenants and agrees that he shall promptly notify Licensee in writing of any
patent or other intellectual property right of any third party he becomes aware
of by reason of Licensor and/or ThrillRides performing their respective
obligations under the Development Agreement or any Statement of Work (as defined
in the Development Agreement) or otherwise which requires, or would reasonably
be expected to require, the SkyViews to be manufactured, constructed, installed,
maintained and/or operated in any manner materially different from any such
manner described in and intended by the Technology in order to avoid potential
or actual infringement of such patent or other intellectual property. Any
written notice required to be provided by Licensor hereunder shall include
complete and detailed disclosure of all relevant facts and circumstances as well
as how Licensor became aware of such facts and circumstances.

4. INFRINGEMENT BY THIRD PARTIES.

a. Notification of Infringements. Should Licensor, ThrillRides or Licensee
become aware of any infringement or alleged infringement or violation of any
intellectual property rights with respect to any portion of the Technology, the
party becoming aware of same shall immediately notify the other parties in
writing of the name and address of alleged infringer, the alleged acts of
infringement, and any available evidence of infringement.

b. Enforcement of Rights. Licensee, with the full support and assistance of
Licensor and ThrillRides, and if and to the extent necessary in the name of
Licensor and/or ThrillRides, as applicable, but at Licensee’s sole cost and
expense, shall be responsible for enforcing any patent, trade secret or other
intellectual property rights relating to the Technology, and the trademark
rights with respect to the Trademark, as well as any “Improvements” (as defined
in Section 14.d. below) during the Term hereof in each case against any third
parties and shall have the right and obligation during the Term hereof to bring
legal action against such third parties to enforce such rights. If Licensee
fails to take action against any such third parties within ninety (90) days of
becoming aware of or being notified regarding same, Licensor may, at Licensor’s
option, bring legal action against such third parties in the name of Licensor to
enforce such rights. In the event that Licensor brings such legal action,
Licensee shall, upon request by Licensor, reimburse Licensor for any and all
costs and expenses suffered or incurred in the enforcement of such rights,
including, without limitation, reasonable legal fees and expenses.

5. INDEMNIFICATION.

a. Indemnification by Licensor and ThrillRides. Licensor and ThrillRides,
jointly and severally, shall, at their sole expense, indemnify, defend and hold
harmless Licensee, its affiliates, successors, assigns, sublicensees and
subcontractors, and each of their respective officers, directors, managers,
members, shareholders, employees, independent contractors, agents and other
representatives (each, a “Licensee Indemnified Party” and collectively, the
“Licensee Indemnified Parties”) from and against any and all claims and causes
of action of any nature made or lawsuits or other proceedings filed or otherwise
instituted against any of the Licensee Indemnified Parties proximately caused by
or directly resulting from any breach by Licensor of any of Licensor’s
representations, warranties or covenants hereunder. Licensor and ThrillRides,
jointly and severally, shall be responsible for and shall pay all reasonable
costs and expenses suffered or incurred by any of the Licensee Indemnified
Parties related to such claims and proceedings, including but not limited, to
the payment of all reasonable legal fees and costs of litigation, defense and/or
settlement of same (collectively, “Indemnified Costs”). Notwithstanding anything
contained in this Section 5.a. or otherwise in this Agreement, in no event shall
Licensor’s and ThrillRides’ aggregate liabilities or obligations under this or
any other provision of this Agreement exceed the limitation of liability
specified in Section 15.j. below.

b. Indemnification by Licensee. Licensee shall, at Licensee’s sole cost and
expense, indemnify, defend, and hold Licensor, ThrillRides, and each of their
respective officers, directors, managers, members, shareholders, employees,
independent contractors, agents, representatives, successors and assigns (each a
“Licensor Indemnified Party”), harmless from and against any and all claims and
causes of action of any nature made or lawsuits or other proceedings filed or
otherwise instituted against Licensor, ThrillRides or any of the Licensor
Indemnified Parties proximately caused by or directly resulting from any breach
by Licensee of any of its representations, warranties or obligations hereunder.
Licensee shall be responsible for and shall pay all reasonable costs and
expenses suffered or incurred by any of the Licensor Indemnified Parties related
to such claims and proceedings, including but not limited to, the payment of all
reasonable legal fees and costs of litigation, defense and/or settlement of
same. Notwithstanding anything contained in this Section 5.b. or otherwise in
this Agreement, in no event shall Licensor and ThrillRides aggregate liabilities
or obligations under this or any other provision of this Agreement exceed the
limitation of liability specified in Section 15.j. below.

c. Indemnification Procedures. In claiming any indemnification hereunder, the
party seeking indemnification shall promptly provide to the other party written
notice of any claim that it believes entitles it to indemnification. The party
seeking indemnification may, at its own expense, assist in the defense if it so
chooses. No settlement intended to bind the indemnified party shall be finalized
without the indemnified party’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

d. Set-Off Right. In the event that (i) a claim which is subject to indemnity by
ThrillRides and/or Kitchen shall have been asserted against a Licensee
Indemnified Party in an action filed in any legal or quasi-legal proceeding by a
third Person (a “Third-Party Claim”); (ii) Licensee shall have provided written
notice of such claim to Licensor, (iii) the extent (including, applicable
deductibles) to which such Third-Party Claim is not covered under any insurance
policy obtained or which FXRE was required to obtain under Section 10.a of this
Agreement and which insurance was available but which insurance FXRE failed to
obtain, unless, if covered, all applicable insurance providers have denied
coverage for such Third-Party Claim; (iv) such Third-Party Claim was of a nature
or for an amount which, if decided adversely to the FXRE Indemnified Party or
Parties, would have a material adverse effect on the financial condition or
business of the Parent Company; and (v) such claim is required to be and has
been reported to the Securities and Exchange Commission by the Parent Company,
then, but only if all the foregoing conditions precedent have been satisfied,
and if FXRE shall have provided to ThrillRides such documentation as may be
commercially reasonable to evidence the satisfaction of all of said conditions
precedent, FXRE shall have the right to set-off any Indemnified Costs actually
incurred by any Licensee Indemnified Party, against fifty percent (50%) of any
amounts payable to Kitchen hereunder or under any other agreement between FXRE
and either or both of ThrillRides or Kitchen; provided, however, that prior to
setting off any such amounts, Licensee shall give Licensor written notice of
such costs and expenses, together with commercially reasonable documentation
thereof. In addition to the right of set-off set forth above, so long as
Licensee give Licensor prior written notice of Licensee’s intention to do so and
a reasonable estimate of the amount (subject to change from time to time) to be
deposited in the “Reserve Account” (as defined below), Licensee shall have the
right to establish an escrow account (the “Reserve Account’) with a third party
escrow agent (the “Escrow Agent”) and pursuant to an escrow agreement (the
“Escrow Agreement”) (with the Escrow Agent and with the terms and conditions of
the Escrow Agreement to be mutually agreed upon and reasonably acceptable to
both Licensor and Licensee and to deposit into such Reserve Account up to fifty
percent (50%) of the amounts otherwise payable to Licensor hereunder, with such
fifty percent (50%) being reduced by any amounts set-off for costs incurred as
set forth above. The amount to be deposited into the Reserve Account shall be
such amount as Licensee shall have determined in good faith to constitute a
reasonable reserve against potential losses, taking into account the amount
claimed against any Licensee Indemnified Party in the subject claim. At such
time as the Third-Party Claim has been settled or otherwise conclusively and
finally decided and resolved, and after application of any available insurance
proceeds, this right of set-off shall be first applied against the Reserve
Escrow (which shall then be automatically released) and then may also be used
with respect to any of the amounts which are or which become payable to Licensor
under this Agreement to the extent that any final award or settlement exceeds
available insurance proceeds plus the Reserve Account. Unless ThrillRides shall
have defaulted on its obligations under Section 5.a. above, no Licensee
Indemnified Party shall have any right to settle any such Third-Party Claim
without waiving any claim of indemnity against Licensor without the prior
written consent of Licensor, which consent shall not be unreasonably withheld,
delayed or conditioned. In the event FXRE validly exercises the right of set-off
under this Section 5.d., Kitchen shall have the right to challenge such right
and have any disputes concerning the satisfaction of the conditions precedent or
the applicability of this Section 5.d. to the Third Party Claim resolved by
arbitration pursuant to the provisions of Section 12 below immediately upon
demand and without awaiting the final settlement, resolution or adjudication of
the Third-Party Claim, but during the pendency of the arbitration, the set-off
right shall remain in effect. This Section 5 and the parties’ indemnification
obligations hereunder shall survive termination of this Agreement for any reason
whatsoever.

6. TERM, RENEWAL AND TERMINATION.

a. Term. The term of this Agreement shall commence on the Effective Date and
continue in effect for an initial term of twenty (20) years unless sooner
terminated as provided below (the “Term”). Thereafter this Agreement shall be
renewed automatically for successive additional five (5) year periods, at
Licensee’s option, unless Licensee provides notice of nonrenewal to Licensor not
less than one hundred ninety (90) days prior to the expiration of the Term or
the then current renewal period, as applicable.

b. Termination by Licensor and ThrillRides. Licensor and ThrillRides shall have
the right to terminate this Agreement by providing written notice thereof to
Licensee describing the basis for such termination if any of the following
events occur: (i) if any representation or warranty made herein by Licensee is
or shall become untrue or misleading in any material respect or if Licensee
defaults in performing any of its obligations under this Agreement or under the
Development Agreement, and such default is not cured or corrected on or before
the expiration of the applicable grace or curative period, if any; (ii) if a
proceeding is commenced against Licensee seeking liquidation, conservatorship or
other relief with respect to Licensee or its assets under any bankruptcy,
insolvency or other similar law, or seeking the appointment of a trustee,
receiver or other similar official with respect to Licensee and/or a substantial
portion of its assets, and such default is not cured, or such proceeding is not
dismissed, within ninety (90) days after such proceeding shall have been
instituted; or (iii) if Licensee commences or agrees or consents to or
participates in the commencement of a proceeding seeking liquidation,
conservationship, protection, reorganization, or other relief with respect to
any state or federal bankruptcy, insolvency or other similar law, or seeking the
appointment of a trustee, receiver or other similar official with respect to
Licensee and/or a substantial or material portion of its assets. With regard to
a default as described in Section 6.b.(i) above, if the default involves the
payment of any royalties or any other monies due to Licensor hereunder, the
curative period shall be ten (10) business days after the Licensor gives the
Licensee written notice of the default. If the default under Section 6.b.(i)
does not involve the payment of royalties or other monies, the curative period
shall be fifteen (15) days after written notice thereof is given by Licensor to
Licensee, provided, however, if (x) the default is curable, (y) is of a nature
which cannot reasonably be cured or corrected within said fifteen (15) day
period, and (z) will not result in irreparable harm or injury to Licensor, then
Licensee shall have additional time as may reasonably be required to cure such
default, so long as Licensee commences any necessary curative or corrective
action within the original fifteen (15) day period and thereafter diligently and
continuously pursues such curative or corrective actions until the default has
been cured or corrected. With respect to the matters addressed in
Section 6.b.(ii), the ninety (90) day period described therein shall be the only
curative period, and no notice of such default from Licensor shall be required.
With regard to the defaults described in Section 6.b.(iii), no notice of default
from Licensor is required, no curative period is allowed, and termination of
this Agreement shall occur automatically upon the commencement of any such
proceeding. Additionally, Licensor and ThrillRides shall have the right to
terminate this Agreement if the Initial Performance Standard or the Subsequent
Performance Standard shall not have been satisfied due to any cause other than
Material Fault of Licensor or ThrillRides or any Force Majeure Event (as defined
below); provided that in the event that such Initial Performance Standard is not
achieved within the thirty (30) month period for achieving same or such
Subsequent Performance Standard is not achieved within the sixty-six (66) month
period for achieving same, as the case may be, due to a Force Majeure Event, the
thirty (30) month period or sixty-six (66) month period, as the case may be,
shall be extended only for such period of time that such Force Majeure Event
delayed the sale, construction or development of SkyView(s).

c. Termination by Licensee. Licensee shall have the right to terminate this
Agreement by providing written notice thereof to Licensor and ThrillRides if any
of the following events occur: (i) if any of its representations, warranties or
obligations made herein by Licensor or ThrillRides is or shall become untrue or
misleading in any material respect or if Licensor or ThrillRides defaults in
performing any of its obligations under this Agreement or the Development
Agreement, and such default is not cured or corrected on or before the
expiration of the applicable grace or curative period, if any; or (ii) if a
proceeding is commenced against Licensor or ThrillRides seeking liquidation,
rehabilitation, reorganization, conservatorship or other relief with respect to
Licensor or ThrillRides or their assets under any bankruptcy, insolvency or
other similar law, or seeking the appointment of a trustee, receiver or other
similar official with respect to Licensor or ThrillRides and/or a substantial
portion of their respective assets and such default is not cured, or such
proceeding is not dismissed, within ninety (90) days after such proceeding shall
have been instituted; or (iii) if Licensor and/or ThrillRides commences or
agrees or consents to or participates in the commencement of a proceeding
seeking liquidation, conservationship, protection, reorganization, or other
relief with respect to any state or federal bankruptcy, insolvency or other
similar law, or seeking the appointment of a trustee, receiver or other similar
official with respect to Licensor and/or ThrillRides and/or a substantial or
material portion of its assets. With regard to a default as described in
Section 6.c.(i) above, if the default involves the payment of any monies due to
Licensee hereunder, the curative period shall be ten (10) business days after
the Licensee gives the Licensor and ThrillRides written notice of the default.
If the default under Section 6.c.(i) does not involve the payment of monies, the
curative period shall be fifteen (15) days after written notice thereof is given
by Licensee to Licensor, provided, however, if (x) the default is curable,
(y) is of a nature which cannot reasonably be cured or corrected within said
fifteen (15) day period, and (z) will not result in irreparable harm or injury
to Licensee, then Licensor and/or ThrillRides shall have additional time as may
reasonably be required to cure such default, so long as Licensor and/or
ThrillRides commences any necessary curative or corrective action within the
original fifteen (15) day period and thereafter diligently and continuously
pursues such curative or corrective actions until the default has been cured or
corrected. With respect to the matters addressed in Section 6.c.(ii), the ninety
(90) day period described therein shall be the only curative period, and no
notice of such default from Licensee shall be required. With regard to the
defaults described in Section 6.c.(iii), no notice of default from Licensee is
required, no curative period is allowed, and termination of this Agreement shall
occur automatically upon the commencement of any such proceeding. Additionally,
Licensee shall have the right to terminate this Agreement in the event that the
Initial Performance Standard or Subsequent Performance Standard shall not have
been satisfied due to any cause other than due to a Material Fault of Licensee
or any Force Majeure Event; provided that in the event that such Initial
Performance Standard is not achieved within the thirty (30) month period for
achieving same or such Subsequent Performance Standard is not achieved within
the sixty-six (66) month period for achieving same, as the case may be, due to a
Force Majeure Event, the thirty (30) month period or sixty-six (66) month
period, as the case may be, shall be extended only for such period of time that
such Force Majeure Event delayed the sale, construction or development of
SkyView(s). Additionally, Licensee shall have the right to terminate this
Agreement in the event that the Initial Performance Standard or Subsequent
Performance Standard is not achieved due to a Material Fault of Licensor or
Thrill Rides, in which event, Licensor and ThrillRides shall be required to
promptly refund to Licensee the portions of the Advance Royalty that have not
been credited against Construction Royalty payments and Licensor and any
Designees shall assign back to Licensee the Licensee Warrant and/or shares of
Licensee’s common stock issued upon exercise of the Licensee Warrant then
beneficially owned by Licensor and/or any Designee and their respective
transferees and assigns (it is understood and agreed, however, that purchasers
of any such shares in open market transactions through a national securities
exchange or any other automated quotation system shall not be deemed to be
transferees or assigns of Licensor or any Designee for purposes of this
subsection c., and any such shares sold in such open market transactions shall
not be limited or restricted in any way). Additionally, at any time after the
initial thirty (30) months of term of this Agreement, in the event that Licensee
makes a good faith determination that some other product available in the
marketplace is superior to or has a competitive advantage over Sky View, then
Licensee shall have to right to terminate this Agreement by providing written
notice thereof to Licensor, which notice of termination shall constitute a
simultaneous termination of the Development Agreement (except with respect to
any royalties, payment, reimbursements or other amounts which are due, or which
are to become due and payable by Licensee to Licensor or ThrillRides under this
Agreement or under the Development Agreement with respect to any SkyViews which
have been completed, ordered or which have been sold or leased, which are under
construction, or which are under binding agreement for sell or lease as of the
effective date of termination, or with respect to any other provisions which by
these terms survive a termination or express termination of this Agreement
and/or the Development Agreement). For avoidance of doubt, the non-compete
provision in Section 6.h. shall no longer be applicable in such event. In the
event of termination of this Agreement by Licensor or Licensee under Section 6,
such termination shall also constitute a termination of the Development
Agreement and, if applicable, the Orlando Management Agreement.

d. Post-Termination Obligations. In the event of termination of this Agreement
by Licensor and ThrillRides, all correspondence, research, contacts, sales leads
or inquiries or other documentation or information in whatever format shall be
provided by Licensee to Licensor and/or ThrillRides at no expense to Licensor or
ThrillRides, and neither Licensor nor ThrillRides shall have any obligation to
repay any monies previously paid or advanced to either of them by Licensee. In
the event that this Agreement is terminated by Licensor and ThrillRides due to
Licensee’s failure to achieve the Initial Performance Standard, regardless of
the reason for such failure, any unexercised portion of the Licensee Warrant
shall be terminated and Licensor and any Designees and their respective
transferees and assigns shall be required to sell and Licensee shall be required
to purchase any common stock of Licensee acquired by Licensor and any Designees
(including their respective transferees and assigns) pursuant to the Licensee
Warrant at the price paid by Licensor and any Designees for such common stock
(it is understood and agreed, however, that purchasers of any such shares in
open market transactions through a national securities exchange or any other
automated quotation system shall not be deemed to be transferees or assigns of
Licensor or any Designee for purposes of this subsection d., and any such shares
sold in such open market transactions shall not be limited or restricted in any
way). In the event of termination of this Agreement by Licensee under
Section 6.c.(i), such termination shall also constitute a termination of the
Development Agreement and, if applicable, the Orlando Management Agreement. In
the event that there are no SkyViews built or under development or under
agreement to be sold as of the effective date of termination, neither Licensee
nor any successor or assign, nor any affiliate thereof, shall thereafter use,
exploit or infringe upon any of Licensor’s intellectual property rights with
respect to the Technology or use, exploit, sell, license or disclose any part of
the Technology, except as and to the extent permitted under any existing
sublicense. To the extent that any Intellectual Property right in a given
country or jurisdiction was applied for in the name of, or transferred to
Licensee, as required by the laws of such country or jurisdiction, Licensee
shall execute and deliver all necessary documents and shall pay any and all
costs and expenses necessary to have all such rights transferred to Licensor or
such other person or entity as may be directed by Licensor or ThrillRides.

e. Non-Exclusive License for SkyViews Built or Under Development as of
Termination of this Agreement. To the extent that any SkyViews have been built,
or are under development, or are under a binding agreement with deposit to be
sold at the time of any termination of this Agreement, such SkyView(s) shall be
allowed to continue to be developed, sold, delivered and operated pursuant to a
non-exclusive license agreement for the Technology and the Trademark
substantially on the same terms and conditions which were applicable to such
SkyViews under this Agreement prior to termination, except that such
non-exclusive license shall have a term of thirty (30) years and shall have a
protected geographic area of exclusivity with a radius of one hundred fifty
(150) miles (the “Protected Area”). Neither Licensor nor ThrillRides, nor their
respective successors, assigns, nor their respective affiliates or their
respective officers, directors, managers, members, principals, employees,
independent contractors, agents or other representatives shall, directly or
indirectly through others, grant any right or license with respect to the
Technology or the Trademark or otherwise directly or indirectly commercialize
the Technology or the Trademark, or market or sell any SkyViews produced using
the Technology or bearing the Trademark, or otherwise compete with Licensee or
any of Licensee’s sublicensees or affiliates or their respective successors or
assigns or otherwise engage in any activities that materially diminish or could
reasonably be expected to materially diminish the value or utility of the
Technology or the Trademark or any of the intellectual property licensed
hereunder or Licensee’s exploitation of same in any material respect, in any
part of the Protected Area while the non-exclusive license agreement referred to
above with respect to such Protected Area is in effect .

f. Effect of Termination. Nothing herein shall be construed to release any party
from any obligation which matured prior to the effective date of such
termination or which may continue beyond such termination. Subsequent to the
termination of this Agreement, Licensor and ThrillRides acknowledge and agree
that this Agreement and all rights and licenses granted under or pursuant to
this Agreement by Licensor and ThrillRides to Licensee are, and shall otherwise
be deemed to be licenses of rights to intellectual property. Licensor and
ThrillRides agree that Licensee, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under applicable bankruptcy, insolvency or other similar law, including
specifically but without limitation, Section 365(n) of the U.S. Bankruptcy Code,
as amended. Licensor and ThrillRides further agree that, in the event of the
commencement of a voluntary or involuntary proceeding against Licensor or
ThrillRides seeking liquidation, rehabilitation, reorganization, conservatorship
or other relief with respect to either or both of them or their respective
assets under any bankruptcy, insolvency or other similar law, Licensee, in
addition to its right to terminate this Agreement, shall also have the right, at
its election, to retain all of its rights under this Agreement.

g. Rights of Sublicensees after Termination of this Agreement. Unless otherwise
provided in the applicable sublicense agreement, the termination of this
Agreement shall not affect the continued effectiveness of any sublicenses
previously granted by Licensee with respect to the Technology and/or the
Trademark pursuant to this Agreement and still in effect as of the effective
date of such termination, provided that the sublicensee is in full compliance
with the terms of the applicable sublicense agreement then in effect with
respect to the Technology and/or the Trademark. In the event of termination of
this Agreement for any reason other than by Licensee due to an uncured breach by
Licensor or ThrillRides, all sublicense agreements with sublicenses with respect
to the Technology and/or the Trademark entered into by Licensee pursuant to this
Agreement shall thereupon automatically be deemed assigned to Licensor and each
sublicense agreement entered into and/or granted by Licensee shall so provide.
Licensor and ThrillRides shall be thereafter be deemed the licensors under same
under all such agreements and Licensee shall be released from any and all
further obligations under such sublicenses, except with respect to claims
arising prior to termination of this Agreement. Said substitution shall be
effective and self-operative, without the execution of any other instrument to
the full extent allowed or permitted under applicable laws of the appropriate
jurisdiction, and the sublicenses shall continue in accordance with their terms
between the sublicensee and Licensor and ThrillRides; provided that Licensor and
ThrillRides shall not be liable for any prior act, omission or breach of any
duty or obligation by Licensee. If the laws of a given jurisdiction require that
a new license or sublicense be executed and/or that any further transfer
documents be executed, obtained and/or recorded, Licensee agrees to fully
cooperate in the execution, delivery and/or recordation of all such documents,
and shall bear and pay any and all costs or expenses with regard to such
execution, delivery and/or recordation as set forth above. In the event that
Licensor or any sublicensee requests direct confirmation or any further
documentation affirming or agreeing to any of the foregoing, the Licensee shall
promptly execute and deliver to Licensor and such sublicensee any such
documentation reasonably requested by either of them.

h. Non Competition. Each of Licensee, Licensor and ThrillRides hereby expressly
agrees that, during the term of this Agreement, neither Licensor or ThrillRides
or its Affiliates nor Licensee or any company that is an Affiliate of Licensee,
shall manage, advise, consult, license, sublicense, sell or otherwise transfer
intellectual property or know-how relating to the SkyView, serve as a contractor
for, provide services or deliverables or have any other form of participation
with, a third party directly in furtherance of such third party’s engagement in
the business of the production, development, construction, installation or
operation of SkyViews or other Ferris wheel-type products now known or hereafter
to become known that directly compete with SkyViews (unless permitted under the
terms of this Agreement), without first obtaining written approval from the
other parties, which approval each other party may grant or withhold in its sole
and absolute discretion. In the event this Agreement expires or is terminated,
then Licensor and ThrillRides hereby further agree to continue to comply with
the terms of this Section to the extent required hereby for the benefit of
Licensee and/or any sublicensee, so long as Licensee or the sublicensee performs
its obligations under the applicable agreements. For the avoidance of doubt, the
foregoing provision shall not prohibit any party from conducting business with a
third party, so long as such business does not relate to the operation of
SkyViews or other Ferris wheel type products that would now or hereafter compete
with SkyViews.

7. TAXES, GOVERNMENTAL APPROVALS.

a. Taxes. Licensee shall be solely responsible for the payment and discharge of
any taxes relating to any amounts received by Licensee in connection with the
commercialization or exploitation of the Technology and the Trademark. Licensor
shall be solely responsible for any and all taxes or fees relating to its
ownership of intellectual property rights in and to the Technology, including
but not limited to taxes on all amounts paid to Licensor hereunder. ThrillRides
shall be solely responsible for the payment and discharge of any taxes or fees
relating to its ownership of the Trademark, including, but not limited to, taxes
relating to any amounts received by ThrillRides in connection with the
commercialization and exploitation of the Trademark.

b. Government Approvals. Licensee shall, at its own expense, be responsible for
applying for and obtaining any regulatory approvals, authorizations or permits
relative to Licensee’s use of the Technology in the Territory as required by
applicable law.

8. INDEPENDENCE OF THE PARTIES. This Agreement creates no relationship of
partnership, joint venture, employment, franchise, or agency between the
Licensor and ThrillRides as counterparties of Licensee, and Licensee. Licensor
and ThrillRides, as counterparties of Licensee, and Licensee are independent
contractors. This Agreement shall not constitute the designation of Licensor or
ThrillRides as the representative or agent of Licensee, nor shall Licensor or
ThrillRides have the right or authority to make any promise, guarantee,
warranty, or representation, or to assume, create, or incur any liability or
other obligation of any kind, express or implied, against or in the name of, or
on behalf of, Licensee.

9. SUBLICENSING AND ASSIGNMENT.

a. Sublicensing. Licensor and ThrillRides authorize Licensee to grant
sublicenses of the rights granted to Licensee hereunder in connection with the
sale or lease of any SkyView to any Licensee Affiliate or other third party
without the prior written consent of Licensor or ThrillRides being required,
provided that in connection with such sale or lease Licensor receives all
applicable royalties payable hereunder in conjunction therewith and ThrillRides
receives the Construction Payment (as such term is defined in the Development
Agreement), as applicable. Licensee shall also have the right to grant
sublicenses of the rights granted to it hereunder to any of its Affiliates and
to its contractors and other third parties but only to the extent reasonably
necessary for Licensee to exercise the rights with respect to the Technology and
the Trademark and/or perform its obligations hereunder, without the prior
written consent of Licensor or ThrillRides being required. Licensee is and shall
be authorized, but not required, to grant to sublicensees the right to use the
Trademark in conjunction with the operation of the Technology as an amusement
ride. If such rights are granted, the sublicense shall contain any and all
limitations and controls on the quality of the goods and services necessary to
maintain the trademark rights in the applicable jurisdiction. Notwithstanding
anything to the contrary set forth in this Agreement, Licensee shall have the
right, without the consent of Licensor or ThrillRides being required, to permit
a sublicensee to obtain financing from one or more lenders for funding the
commercialization of the sublicense granted to it hereunder and granting any
such lender or its agent, a sublicense to use the Technology and the Trademark
and otherwise exercise the rights of the sublicensee hereunder in the event of
default by sublicensee in connection with such financing to the extent that such
lender or its agent reasonably deems it necessary in connection with the
exercise of its rights and remedies, for the purpose of selling or otherwise
disposing of, or dealing with, any of the physical assets and properties of
sublicensee relating to the Technology or the SkyViews. Licensor and ThrillRides
each agrees to execute and deliver such additional agreements or
acknowledgements of the foregoing provision in favor of any such lender or its
agent as may be reasonably requested by such sublicensee, lender or its agent in
connection with providing such sublicense or financing to sublicensee.

b. Assignment. Neither Licensor nor ThrillRides shall have the right to assign
any of its rights hereunder or delegate any of its duties hereunder, in whole or
in part, or otherwise transfer this Agreement, in whole or in part, to any third
party other than Licensee, without the prior written consent of Licensee, which
consent shall not be unreasonably withheld, provided, however, that (i) either
Licensor or Thrill Rides shall have the right, without requiring the consent of
Licensee to collaterally assign, grant a security interest in, or otherwise
encumber all or any part of its or their right, title or interest in this
Agreement to any lender providing funds to Licensor or ThrillRides to be used
with regard to the performance of their respective duties and obligations
hereunder or under the Development Agreement or with respect to the Technology,
research and development in connection therewith, or other related commercial or
business activities. In the event that any such lender to Licensor or
ThrillRides requires affirmation of such rights, Licensee shall promptly execute
and deliver such documentation as may be reasonably requested by such lender so
long as any such documentation recognizes that Licensee’s rights hereunder shall
be unaffected by any default by Licensor or ThrillRides under such loan; and
(ii) Licensor shall have the right to assign the right to receive any payments
due to Licensor hereunder to any person or entity without Licensee’s consent, so
long as such assignee agrees in writing that any and all such rights are and
shall be subject to any and all terms and conditions of this Agreement. Any
other assignment or transfer shall not be deemed effective unless such assignee
or transferee has agreed in writing to acknowledge Licensee’s rights hereunder
and be bound by the terms and provisions of this Agreement. Licensee shall not
have the right to assign this Agreement or any rights, benefits or privileges
hereunder without the prior written approval of Licensor and ThrillRides, which
approval shall not be unreasonably withheld, delayed or conditioned, except that
Licensee shall have the right to assign this Agreement to an Affiliate without
requiring the prior written consent of Licensor or ThrillRides so long as:
(iii) Licensee shall provide written notice to Licensor and ThrillRides of any
such assignment, and (ii) the assignee shall accept, acknowledge and agree to be
bound by all of the terms and conditions of this Agreement and to assume and
agree to pay and perform all duties, obligations, liabilities, and
responsibilities of Licensee hereunder. Notwithstanding anything to the contrary
set forth in this Agreement, Licensee shall have the right, without the consent
of Licensor or ThrillRides being required, in connection with obtaining
financing from one or more lenders for funding to commercialize the Technology,
to assign this Agreement or grant a nonexclusive license to any such lender or
its agent to use the Technology and the Trademark and otherwise exercise the
rights of Licensee hereunder in the event of a default by Licensee in connection
with such financing, to the extent that such lender or its agent reasonably
deems necessary or desirable in connection with the exercise of its rights and
remedies, for the purpose of selling or otherwise disposing of, or dealing with,
any of the physical assets and properties of Licensee relating to the Technology
or the SkyViews so long as such assignment or nonexclusive license to any such
lender or its agent is subject to and conditioned upon all of the terms and
conditions of this Agreement. Notwithstanding any right granted to Licensee, or
its successors or assigns, to assign this Agreement, in whole or in part, or to
grant any sublicense under this Agreement, with or without the consent of
Licensor and /or ThrillRides, no such assignment or sublicense shall release
Licensee from any of its duties, obligations or liabilities hereunder. Licensor
and ThrillRides each agrees to execute and deliver such additional agreements or
acknowledgements of the foregoing provision in favor of any such lender or its
agent as may be reasonably requested by such lender or its agent in connection
with providing such financing to Licensee. As used herein, “Affiliate” means any
person or entity directly or indirectly controlling or having the power to
control, or controlled by or being under common control with another person or
entity. For this purpose, “control” means the direct or indirect possession of
power to direct or cause the direction of the management or policies of such
party, whether through ownership or stock or other securities, by contract or
otherwise. Ownership of more than fifty percent (50%) of the beneficial interest
of an entity shall be conclusive evidence that control exists.

c. Right of First Refusal. In the event that Licensor or ThrillRides shall at
any time receive a bona fide executed written offer (a “Third Party Offer”) from
a proposed transferee to acquire all or part of Licensor’s rights with respect
to the Technology or ThrillRides’ rights with respect to the Trademark, Licensor
and/or ThrillRides shall submit an exact copy of such offer to Licensee.
Licensee shall have the right, exercisable by written notice delivered to
Licensor and ThrillRides within thirty (30) days from the date of delivery of
such offer to Licensee, to purchase such rights and interests for the same price
and on the same terms and conditions as are contained in such offer, provided,
however, that Licensee shall not have less than ninety (90) days to prepare for
closing. If Licensee does not exercise the above-described right of first
refusal by delivering written notice and an offer to purchase in the same form
and upon the same terms and conditions as are contained in the Third Party
Offer, Licensor and ThrillRides may complete the sale to such third party
proposed transferee pursuant to and on the terms of such Third Party Offer,
provided that if the sale to such proposed transferee is not completed in
substantial accordance with the terms and conditions of such Third Party Offer
or if there is a material change in the terms of the proposed transaction from
those contained in the Third Party Offer, Licensee shall again have the right of
first refusal herein provided.

10. INSURANCE.

a. Licensee agrees to maintain, at all times during the Term of this Agreement,
at its own expense, one or more comprehensive general liability insurance
policies, approved by Licensor (approval not to be unreasonably withheld,
conditioned or delayed), without a design defect exclusion and with blanket
broad form contractual liability coverage, covering all liability arising out of
bodily injury and/or property damage due to the sale of SkyViews. Licensor and
ThrillRides shall be named as an additional insured party with coverage
effective as of the first date of operation, use, lease or sale of any SkyView.
Such policies shall provide a minimum total insurance coverage equal to
$5,000,000.00 U.S. per occurrence and $5,000,000.00 U.S. per year aggregate, net
of all claims and expenses paid and reserved for in any policy period. Licensee
shall provide evidence of such insurance to Licensor and ThrillRides before
commencing operation, use, lease or sale of any SkyView, and promptly provide
notice to Licensor of any claims made pertinent to the same, and report expenses
paid and reserved against the policy which may lower the available insurance
limits. Such policies shall not provide the issuing insurance company, its
Affiliates or assigns with subrogation rights or any other recourse against
Licensor, ThrillRides, or any of their respective successors, assigns,
representatives, officers, directors, employees, agents and/or shareholders.

b. With respect to insurance described in paragraph b above, Licensee or its
insurance carriers shall provide Licensor and ThrillRides, with a certificate of
insurance and a copy of each policy renewal, rewriting or change. Licensee or
its insurance carrier shall further provide written notice to Licensor at least
thirty days prior to any insurance policy cancellation, lapse or termination for
any reason whatsoever.

c. Licensee hereby agrees and stipulates that failure to comply with the terms
of this Section 10 shall constitute a material breach of this Agreement and will
result in irreparable harm to Licensor.

11. NOTICES. Any notice, consent, approval or other communication permitted or
required under this Agreement shall be in writing and shall be delivered in
person, by courier with receipt for delivery, or by facsimile, or shall mailed
by certified or registered mail, postage prepaid, return receipt requested, and
addressed or sent to facsimile number as set forth for the intended recipient in
the first paragraph of this Agreement, to the attention of the President of the
intended recipient party if that party is an entity, and/or to such other or
additional address(es) or facsimile number(s) as shall be given in accordance
with this Section 10. If any such communication is given by respectable
overnight courier or by facsimile, or by certified or registered mail, it shall
be deemed to have been given when properly sent or transmitted. In the event
that such communication is given by personal delivery, it shall be deemed given
when actually delivered to the addressee, or when delivery is attempted during
normal business hours and delivery is refused. For all other means of
transmission, receipt shall be deemed to have occurred (i) in the case of
facsimile, when successfully transmitted during normal business hours, with
electronic confirmation of successful transmission, (ii) in the case of delivery
by overnight courier, upon delivery or refusal of delivery during normal
business hours; (iii) in the case of certified or registered mail, upon receipt
or refusal of delivery during normal business hours.

12. ARBITRATION; GOVERNING LAW.

a. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation, breach, termination or validity thereof,
other than those for which injunctive relief or specific performance is
appropriate and is actually being sought in good faith, shall be finally settled
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”) then obtaining, by a panel of three (3) arbitrators.
Each party shall have the right to appoint one (1) arbitrator from the list of
arbitrators supplied to the parties by the AAA, and the two (2) arbitrators so
appointed shall appoint the third. The parties may agree to a single arbitrator
in lieu of a panel of three arbitrators.

The place of arbitration shall be Orlando, Florida, U.S.A. and each party hereto
irrevocably consents and submits to the exclusive jurisdiction of such
arbitration panel in such venue. The language of the arbitration shall be in
English. The arbitrators shall determine the matters in dispute in accordance
with the internal laws of the State of New York without reference to the
Convention on Contracts for the International Sale of Goods. The parties agree
that the award of the arbitrators shall be the sole and exclusive remedy between
them regarding any claims, counterclaims, issues or accountings presented or
pled to the arbitrators, that the award shall be made and shall be promptly
payable in U.S. dollars, and that any costs, fees or taxes instant to enforcing
the award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The award shall include interest from the date
of damages incurred for breach or other violation of this Agreement, and from
the date of the award until paid in full, at a rate to be fixed by the
arbitrators. The arbitrators shall have the right to award reasonable costs and
expenses of enforcement, reasonable attorneys’ fees and costs and interest as
provided in Section 13 below. The parties further agree that either party shall
have the right to seek injunctive relief, specific performance or other
equitable relief in the state or federal courts located in Orlando, Florida and
each party irrevocably submits and consents to personal jurisdiction exclusively
in such courts with respect to such legal proceedings and waives any claim or
argument that such courts constitute an inconvenient or improper venue for such
legal proceedings.

b. Governing Law. This Agreement shall for all purposes be governed by and
interpreted in accordance with the laws of the State of Florida without
application of conflicts of laws principles or any other rule or interpretation
that would result in the application of the laws of another state or a foreign
country.

13. ATTORNEYS’ FEES; INTEREST.

a. Attorneys’ Fees. In the event that there is a default under this Agreement
and it becomes reasonably necessary for any party to employ the services of any
attorney, either to enforce or terminate this Agreement, with or without
arbitration, the non-defaulting party shall be entitled to collect from the
defaulting party its reasonable attorneys’ fees and such other reasonable costs
and expenses as are incurred by it in enforcing or terminating this Agreement.

b. Interest. In the event that any royalty, fee, charge, reimbursement or other
amount of money due or payable hereunder is not paid (i) in the case of any
royalty or other regularly scheduled or recurring payment hereunder, within ten
(10) days of the date that such amount was due or upon which it should have been
paid, or (ii) in the case of any other amounts payable hereunder, within ten
(10) days of written demand therefor, then, in either such event, the amount
owing shall bear interest at the rate of eight percent (8%) per annum from and
after the date originally due until paid in full. In the event that any such
amount is not paid within sixty (60) days of the date originally due and
payable, such interest rate should increase from eight percent (8%) to fifteen
percent (15%) per annum until paid in full. Any payments made and/or received
shall be first applied to any accrued and unpaid interest and then to principal.



  14.   INTELLECTUAL PROPERTY PROTECTION; IMPROVEMENTS AND NEW TECHNOLOGY.

a. Intellectual Property Rights, Ownership and Protection. From and after the
Effective Date of this Agreement, and to and until this Agreement shall be
terminated in accordance with the terms and conditions hereof, Licensee shall
pay any and all costs and expenses of any kind or nature, including, without
limitation, reasonable attorneys’ fees and expenses, which are incurred either
by Licensee or any Licensor or ThrillRides, in order to file, prosecute and
maintain any and all legal protections which are necessary or desirable with
respect to the Technology, and any parts thereof, and the Trademark, and any
improvements, additions, advances, extensions or modifications of either,
including, without limitation, all patent and other intellectual property rights
in and to the Technology throughout the Territory in the countries or
jurisdictions designated by the Parties, and any pending patent applications
and/or new patent applications necessary in order to obtain patent protection
for the Technology throughout the Territory in the countries or jurisdictions
designated by the Parties. Licensor shall have the primary duty, obligation and
responsibility through counsel of Licensor’s choosing to diligently file, seek,
obtain and prosecute such applications and other documents as may be required to
seek, obtain, protect, maintain and extend all such patent and other
intellectual property rights in and to the Technology throughout the Territory,
including the filing and/or prosecuting of any pending and/or new patent
applications as may be necessary to obtain, protect, and maintain such
intellectual property rights, provided, however, all such actions shall be at
Licensee’s sole cost and expense, and, upon request by Licensor, Licensee shall
promptly pay or reimburse any and all such costs or expenses as may be incurred
by Licensor with regard thereto. Licensor will not abandon or permit the
expiration or abandonment of any such patent before its full term has elapsed,
or abandon any pending or new patent application relating to the Technology,
without consulting with Licensee first, unless so directed by a court of law or
other relevant authority. Upon the consent of both parties, any given
intellectual property right can be abandoned in a single country for any reason.
Licensee shall also have the right, on behalf of and in the name of Licensor, to
maintain or cause to be maintained, such patents and prosecute such pending or
new patent applications should Licensor fail or be unable to do so, and upon
written request, Licensor shall provide all necessary cooperation and assistance
and shall execute and deliver all necessary powers of attorney, declarations and
other documents and instruments necessary for Licensee to take such actions.
Licensee shall provide reasonable cooperation, documentation and assistance,
including, without limitation, execution and delivery of oaths, declarations,
powers of attorney, affidavits, testimony and any other documents or instruments
that may be required or requested by Licensor in connection therewith, as well
as in connection with Licensor’s enforcement of such rights against third
parties. ThrillRides shall seek to register the Trademark in all jurisdictions
in which Licensee notifies ThrillRides that SkyViews are to be marketed,
developed and operated and shall maintain all such registrations in full force
and effect during the Term, subject, however, to the payment or reimbursement to
ThrillRides of all costs and expenses in connection therewith. Licensee shall
have the right to register and/or maintain the registrations for the Trademark
on behalf of ThrillRides should ThrillRides fail or be unable to do so, upon
written request, and ThrillRides shall provide all necessary cooperation and
assistance and shall execute and deliver all necessary powers of attorney,
declarations and other documents and instruments necessary for Licensee to take
such actions. Licensee shall provide reasonable cooperation, documentation and
assistance, including, without limitation, execution and delivery of oaths,
declarations, powers of attorney, affidavits, testimony and any other documents
or instruments that may be required or requested by ThrillRides in connection
therewith, as well as in connection with ThrillRides’ enforcement of such rights
against third parties. In any jurisdiction that requires the recordation of
licenses to any of the intellectual property rights to be recorded with the
relevant authority, Licensee shall provide all necessary cooperation and
assistance and shall execute and deliver all necessary powers of attorney,
declarations and other documents and instruments necessary for Licensor to take
such actions, and Licensee shall promptly pay or reimburse any and all such
costs or expenses as may be incurred by Licensor with regard thereto.

b. Jurisdictions that Intellectual Property Rights Are To Be Obtained. The
Parties acknowledge that there will be deadlines for mutually deciding which
jurisdictions to seek to obtain intellectual property rights within. Licensor
and/or ThrillRides will inform Licensee as such deadlines approach and request a
list from Licensor of countries/regions to apply for the given intellectual
property rights. Licensor will file through counsel in those jurisdictions as
Licensee directs, so long as the instructions arrive in sufficient time before
the relevant deadline. Licensee must provide any such instructions in good time
before any such deadline to allow for counsel in said jurisdictions to file the
needed documents. Licensee shall bear the risk that any such instruction
delivered less than seven (7) calendar days before any such deadline to Licensor
may not be timely. Licensee acknowledges that failure to seek protection in a
given country or jurisdiction by the applicable deadline may result in the loss
of the ability to obtain any protection for the intellectual property rights in
that jurisdiction. The failure to obtain rights in any given country or region
will not affect the right of the Licensor or ThrillRides to all of the royalties
due for any SkyView built, sold, leased or sublicensed by Licensee in such a
country.

c. Communication With Licensor’s Counsel By Licensee. Licensee may communicate
directly with Licensor and/or ThrillRide’s United States counsel as to countries
and/or jurisdictions to seek intellectual property rights and/or the status of a
specific application, patent or registration. Parties acknowledge that any such
communication will not create any attorney-client relationship between Licensee
and counsel and will not act as a waiver of any attorney-client privilege
between Licensor and/or ThrillRide and their counsel as to such information.

d. Pre-Existing Licensor Technology; Improvements to the Technology; New
Inventions. All technology and intellectual property that has previously been
developed or created by or for Licensor or ThrillRides relating to SkyViews is
and shall be deemed to form part of and constitute Technology licensed
exclusively to Licensee under this Agreement. In the event that Licensee or
Licensor or ThrillRides or any of their respective affiliates, through their
employees or independent contractors, invents or causes to be invented any
improvements, refinements or modifications to the Technology or new products
related to the Technology (collectively, “Improvements”), Licensor shall own all
intellectual property and other rights with respect thereto and all such
Improvements shall be deemed to form part of and constitute part of the
Technology licensed exclusively to Licensee hereunder and shall, in all
respects, be subject to the terms this Agreement. Licensee agrees to promptly
inform Licensor of all such Improvements before any public disclosure of the
Improvement occurs to ensure all possible patent rights are maintained. If
Licensor decides to seek patent protection on a given Improvement, Licensee
agrees to delay disclosure for a reasonable amount of time to allow the
necessary patent applications to be filed.

15. GENERAL PROVISIONS.

a. Entire Agreement. The parties hereto have read this Agreement and agree to be
bound by all its terms. The parties further agree that this Agreement, including
the recitals, schedules, the Licensee Warrant and other exhibits hereto, all of
which are hereby incorporated herein by reference and made a part hereof,
together with the Development Agreement, and, if and when entered into, the
Orlando Management Agreement, shall constitute the full, complete and exclusive
statement of the agreement between them and supersedes all proposals, oral or
written, and all other communications between them relating to the subject
matter of this Agreement and the Development Agreement.

b. Modifications. No agreement changing, modifying, amending, extending,
superseding, discharging, or terminating this Agreement or any provisions hereof
shall be valid unless it is in writing and is dated and signed by duly
authorized representatives of the party or parties against which enforcement is
sought.

c. Severability. Should any term or provision of this Agreement be finally
determined by an arbitration panel or court to be void, invalid, unenforceable
or contrary to law or equity, the offending term or provision shall be modified
and limited (or if strictly necessary, deleted) only to the extent required to
conform to the requirements of law and the remainder of this Agreement (or, as
the case may be, the application of such provisions to other circumstances)
shall not be affected thereby but rather shall be enforced to the greatest
extent permitted by law.

d. Waiver. Failure of any of the parties hereto to enforce any of the provisions
of this Agreement or any rights with respect thereto or to exercise any election
provided for therein, shall in no way be considered a waiver of such provisions,
rights, or election or in any way to affect the validity of this Agreement. No
term or provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent shall be in writing and signed by the party claimed to
have waived or consented. Any consent by any party to, or waiver of, a breach by
the other, whether express or implied, shall not constitute a consent or waiver
of, or excuse for any other, different or subsequent breach. All remedies herein
conferred upon any party shall be cumulative and no one shall be exclusive of
any other remedy conferred herein by law or equity.

e. Currency; Days; Time of the Essence. All monetary amounts referred to herein
are in U.S. Dollars and all references to days mean calendar days unless
expressly specified otherwise. Time is of the essence in the performance of each
and every obligation and covenant imposed by this Agreement.

f. Binding Agreement. This Agreement shall be binding not only upon the parties
hereto, but also upon their respective successors and permitted assignees, and
with respect to Licensor, his heirs.

g. Force Majeure. No party shall be liable to the other parties on account of
any loss, damage, or delay or failure of performance of any obligation hereunder
to the extent that such loss, damage or delay or failure of performance is
proximately caused by strikes, riots, insurrection, terrorist attacks, war, the
elements, fires, floods, earthquakes, windstorms, epidemics, pandemics,
embargoes, failure of carriers, failures or unavailability of electrical power
or other utility services, inability to obtain material or transportation
facilities, acts of God or of the public enemy, compliance with any law,
regulation or other governmental order, or any other causes beyond the
reasonable control of such party, whether or not similar to the foregoing, but
expressly excluding lack or unavailability of funding or general economic
conditions (“Force Majeure” or “Force Majeure Event”). Every reasonable effort
shall be made by the party claiming Force Majeure to avoid delay or suspension
of performance hereunder, but such party shall not be required to do so in any
manner in which such party does not deem to be in its best interest in order to
be able to perform its obligations hereunder. As soon as practicable after
occurrence of any Force Majeure Event, the party claiming Force Majeure shall
notify the other parties in writing of such Force Majeure Event and, to the
extent possible, inform the other parties of the expected duration of the Force
Majeure Event and the performance to be affected by the suspension or
curtailment under this Agreement. After the termination of any Force Majeure
Event, as soon as practicable, the party claiming Force Majeure shall notify the
other parties in writing of the termination of such Force Majeure Event and of
the anticipated timing of the resumption of performance.

h. Expenses. Except as provided elsewhere in this Agreement, all of the legal,
accounting, and other miscellaneous expenses incurred in connection with this
Agreement and the performance of the various provisions of this Agreement shall
be paid by the party who incurred the expense.

i. Survival. All covenants, agreements, representations, warranties, indemnities
and provisions of this Agreement which by their nature are intended survive the
termination of this Agreement (including, without limitation, Sections 3, 5,
6.d.-g., 7.a., 8, 9 and 11 through 15) shall so survive after the effective date
of termination of this Agreement.

j. Disclaimer of Warranties; Limitation of Liability. EXCEPT FOR THE WARRANTIES
EXPRESSLY PROVIDED HEREIN, NO PARTY HERETO MAKES ANY WARRANTIES AND DISCLAIMS
ANY IMPLIED WARRANTIES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AGAINST
INFRINGEMENT WITH REGARD TO THE TECHNOLOGY, THE TRADEMARK, OR THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER. EXCEPT FOR CLAIMS INVOLVING ACTUAL FRAUD OR GROSS
NEGLIGENCE, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY WITH RESPECT TO ANY
PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST PROFITS ARISING OUT OF THE PERFORMANCE OF
NONPERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTIES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR CLAIMS INVOLVING ACTUAL FRAUD OR GROSS
NEGLIGENCE, IN NO EVENT SHALL KITCHEN’S OR THRILLRIDES’ LIABILITY UNDER THIS
AGREEMENT EXCEED THE TOTAL AGGREGATE AMOUNT OF ROYALTIES AND ADVANCES PAID OR
PAYABLE BY LICENSEE TO LICENSOR HEREUNDER AS PROVIDED IN SECTION 1.c. ABOVE.
EXCEPT FOR CLAIMS INVOLVING ACTUAL FRAUD OR GROSS NEGLIGENCE, IN NO EVENT SHALL
FXRE’S LIABILITY UNDER THIS AGREEMENT, OTHER THAN INDEMNITY CLAIMS, EXCEED THE
TOTAL AMOUNT OF ROYALTIES AND ADVANCES PAID OR PAYABLE BY LICENSEE TO LICENSOR
HEREUNDER PURSUANT TO SECTION 1.c. ABOVE. ANY CLAIMS FOR INDEMNITY BY A LICENSOR
INDEMNIFIED PARTY AGAINST LICENSEE SHALL ALSO BE LIMITED TO AN AMOUNT EQUAL TO
THE TOTAL AMOUNT OF ROYALTIES AND ADVANCES PAID OR PAYABLE BY LICENSEE HEREUNDER
PURSUANT TO SECTION 1.c. ABOVE, BUT ANY AMOUNTS PAID OR PAYABLE BY LICENSEE TO A
LICENSOR INDEMNIFIED PARTY PURSUANT TO SECTION 5.b. ABOVE, SHALL IN NO WAY
REDUCE OR LIMIT LICENSEE’S OBLIGATIONS OR LIABILITY TO PAY ANY ROYALTIES TO
LICENSOR UNDER SECTION 1.c. ABOVE.

k. Confidentiality. Each party acknowledges that it has in the past and may in
the future receive “Confidential Information” (as defined below) belonging to,
and disclosed to it, by the other parties and/or their authorized
representatives, and that all of the other parties’ Confidential Information is
material and confidential and greatly affects the goodwill and the effective and
successful conduct of such parties and their respective businesses and
operations, and that maintaining confidentiality of such parties’ Confidential
Information is necessary to protect the legitimate business interests of such
parties. Accordingly, each party hereby agrees to receive all such Confidential
Information provided by another party hereto in strict confidence and that
neither it nor any of its officers, directors, representatives, employees or
agents (including any consultants, subcontractors or advisors) shall, at any
time while this Agreement is in effect or thereafter, directly or indirectly,
divulge, reveal or communicate any such Confidential Information to any person,
firm, corporation or entity whatsoever, or use, pursue or exploit any such
Confidential Information for its own benefit or for the benefit of others. Each
party agrees not to infringe any other party’s intellectual property or other
rights in its Confidential Information, and nothing herein shall be construed as
expressly or impliedly granting a license or right to use such Confidential
Information by such party, except with regard to and for so long as this
Agreement is in effect, the rights granted to Licensee with respect to the
Technology and the Trademark and as otherwise expressly provided herein and/or
as reasonably necessary for Licensee to engage and utilize subcontractors for
testing, manufacturing, distribution, sale and other use and commercialization
of the Technology and the Trademark and SkyViews constructed, operated and
maintained utilizing the Technology and the Trademark as contemplated hereunder.
Further, if Licensee chooses to incorporate any of Licensee’s intellectual
property and/or confidential information into a SkyView and this agreement is
terminated, Licensor shall have a license to use said intellectual property
solely in conjunction with the SkyView into which the item in question is
incorporated. Each party shall disclose to and enforce the confidentiality
provisions of this Agreement in writing with respect to all of its officers,
directors, representatives, employees or agents (including any consultants,
subcontractors or advisors), as applicable. The foregoing restrictions shall not
apply to Licensee to the extent that such information comprises aspects of the
Technology disclosed or claimed in a published patent application has been filed
for the Technology, or to the extent that, with respect to either party, such
information:

(i) is or becomes public knowledge (other than by breach of that restriction);

(ii) was obtained by the recipient party from a third party having the right to
disclose it, without the obligation to keep such information confidential;

(iii) is not a part of the Technology and is not deemed by the terms and
conditions of this Agreement to become a part of the Technology and was
independently developed by the recipient party without the use of such
Confidential Information and without the participation of individuals who have
had access to such Confidential Information; or

(iv) is required to be provided by law, legal process (including subpoena, civil
investigative demand or similar process) or any regulatory authority; provided,
that the recipient party shall promptly notify the disclosing party in writing
so the disclosing party may seek a protective order and/or other motion to
prevent the production of such Information.

For purposes of this Agreement, “Confidential Information” means any and all
information which is a part of or which is deemed to become a part of the
Technology pursuant to the terms and conditions of this Agreement, and any
information relating to a party hereto and its assets, operations, clients, and
past, present, and future businesses, including but not limited to know-how,
drawings, manuals, reports, formulae, algorithms, processes, trade secrets,
computer software, computer data bases, computer software documentation,
research products, inventions, technical data, specifications, designs, ideas,
product plans, research and development efforts, personal and customer
information, financial information, quotations, price lists, customer lists,
business methods and operations and marketing programs, all of which are
proprietary with such party and involve trade secrets, know-how, techniques, and
combinations of known information of a character regarded by such party as
confidential, except as otherwise provided above with respect to the Technology.

l. Further Assurances. Each party agrees to execute and deliver such other and
further documents and instruments as reasonably may be necessary to effectuate
the intent and purposes of this Agreement upon request by the other parties.

m. Construction; Counterparts. The headings used in this Agreement are for
reference purposes only and shall not be considered a part of this Agreement.
This Agreement may be executed and delivered (including by execution and
delivery by facsimile transmission or other electronic means) in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the Effective Date.

     
LICENSOR:
  LICENSEE:
WILLIAM J. KITCHEN, an individual
Florida resident
THRILLRIDES:
US THRILLRIDES, LLC, a Florida limited
  CIRCLE ENTERTAINMENT SV-I, LLC,
a Delaware limited liability
company
By:
liability company
By:
—
William J. Kitchen, Manager
  —
Name: Paul C. Kanavos
Title: President



SCHEDULE A

Description of Technology



I.   The Invention:

Patent applications

         
Title
  Application number   Filing date
 
       
Stationary Track with Gimbaled Rider
Carriages Amusement Ride
  US 61/239,852

  2009-09-04


 
       
Stationary Track with Gimbaled Rider
Carriages Amusement Ride
  US 61/295,000

  2010-01-14


 
       



II.   The Trademark:

Trademark applications

         
Mark
  Application number   Filing date
 
       
SKYVIEW
  77/792,379   2009-07-29
 
       

III. The Balance of the Technology:

Certain related technical specifications, functional specifications, materials
specifications, designs and plans, know-how and other proprietary information
pertaining to substantial aspects of the engineering, design, and development of
the SkyViews as described in the patent filings set forth in Section I above and
as generally described and depicted in six (6) pages of designs and layouts
which has been separately transmitted pursuant to correspondence from counsel
for Licensor to counsel for Licensee. The Technology includes a drive system and
evacuation system for a stationary track amusement ride known as SkyView, as
well as a method of assembly and manufacturing as claimed and disclosed in the
patent applications listed in Section I above, but neither the Invention nor the
Technology is intended to claim exclusive invention of or encompass the concept
of stationary track wheeled amusement rides, nor any parts purchased or to be
purchased from suppliers that are to be incorporated into the SkyView without
substantial modification.

SCHEDULE B

Rights of Third Parties in the Trademark

Australian Tourist Attractions Pty Ltd owns and operates a moveable Ferris wheel
in Australia under the name “SkyView”.

SCHEDULE C

Designees

FXRE Shareholder List

     
Cynthia W. Kitchen
5724 Hollywood Blvd. #107
Los Angeles, CA 90028
  100,000 Shares



Michael A. Kitchen
1645 North Vine St. Unit 1004
Hollywood, CA 90028
  100,000 Shares



Camilo F. Espinel
11536 Lake Butler Blvd.
Windermere, FL 34786
  100,000 Shares



David A. Gust
13543 Banana Bay Dr.
Winter Garden, FL 34787
  100,000 Shares



Gary L. Nelson
222 Acadia Terrace
Celebration, FL 34747
  100,000 Shares



Alan Putter
1930 Lansdown Dr.
Carrolton, TX 75010
  50,000 Shares



Philip J. Quattrone
216 S.E. 10th Terrace
Ft. Lauderdale, FL 33301
  50,000 Shares



Franklin J. Chapman
216 S.E. 10th Terrace
Ft. Lauderdale, FL 33301
  50,000 Shares



Eric Deem Hogan
2305 Edgewater Dr. #7215
Orlando, FL 32084
  100,000 Shares



Timothy O’Leary
506 Long Meadow St.
Celebration, FL 34747
  100,000 Shares



Todd C. Warnock
1185 N.E. 104 St.
Miami Shores, FL 33138
  100,000 Shares



John A. Kirst Jr.
  100,000 Shares

301 East Pine St. STE 1400
PO Box 3068
Orlando, FL 32801

EXHIBIT A

LICENSEE WARRANT

COMMON STOCK PURCHASE WARRANT

NEITHER THE WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

FX REAL ESTATE AND ENTERTAINMENT INC.

No. [      ] [      ] Shares

THIS CERTIFIES that, for value received, William J. Kitchen [and/or the
Designees specified in the License Agreement] (the “Holder”), is entitled to
subscribe for and purchase from FX Real Estate and Entertainment Inc., a
Delaware corporation (the “Company”), upon the terms and conditions set forth
herein, at any time after the date hereof (the “Initial Issue Date”), and before
5:00 p.m., New York City time, on September   , 2015 (the “Exercise Period”) up
to Three Million Seven Hundred Fifty Thousand (3,750,000) shares, $0.01 par
value, of the Company (“Common Stock”), at an exercise price of $0.20 per share
(the “Exercise Price”). As used herein the term “this Warrant” shall mean and
include this Warrant and any Warrant or Warrants hereafter issued as a
consequence of the exercise or transfer of this Warrant in whole or in part. All
capitalized terms used in this Warrant but not otherwise defined herein shall
have the meanings ascribed to them in the License Agreement (as defined below).

This Warrant is being issued pursuant to that certain Exclusive License
Agreement dated the date even herewith by and between Circle Entertainment SV-I,
LLC, the Holder and US ThrillRides, LLC (the “License Agreement”).

The number of shares of Common Stock issuable upon exercise of the Warrant (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.

1. This Warrant may be exercised, at any time or times and from time to time,
during the Exercise Period (unless such period is earlier terminated in
accordance with Section 18 hereof), as to the whole or any lesser number of the
respective whole Warrant Shares, as follows:

(a) By the surrender of this Warrant (with the Form of Election attached hereto
duly executed) to the Company at its office as set forth in the Form of Election
attached hereto, or at such other place as is designated in writing by the
Company, together with payment to the Company of an amount equal to the then
applicable Exercise Price multiplied by the number of respective Warrant Shares
for which this Warrant is being exercised. Such payment may be made by certified
or bank cashier’s check payable to the order of the Company or by wire transfer
of immediately available funds to an account or accounts specified in advance by
the Company; or

(b) By surrender of this Warrant (with the Notice of Cashless Exercise attached
hereto duly executed) to the Company at its office as set forth in the Notice of
Cashless Exercise attached hereto, or at such other place as is designated in
writing by the Company, in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:

X = Y (A-B)/A

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the last sale price of the Common Stock for the trading day immediately
prior to the date of exercise, as reported on any national securities exchange,
market or quotation system on which the Common Stock is then listed for trading
or quoted.

B = the Exercise Price.

2. Upon the exercise of the Holder’s rights to purchase Warrant Shares, either
pursuant to Section 1(a) or 1(b) above, the Holder shall be deemed to be the
holder of record of the Warrant Shares issuable upon such exercise,
notwithstanding that the transfer books of the Company shall then be closed or
instruments representing such Warrant Shares shall not then have been actually
delivered to the Holder. For purposes of Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Act”), it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
pursuant to Section 1(b) above shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the issue date of this Warrant. As soon as practicable after the
exercise of this Warrant either pursuant to Section 1(a) or 1(b) above, the
Company shall cause a statement from its transfer agent and registrar for the
Common Stock (the “Transfer Agent”) evidencing ownership of the Warrant Shares
issuable upon such exercise, registered in the name of the Holder or its
designee on the Transfer Agent’s records in book-entry form under The Direct
Registration System, to be issued by the Transfer Agent to the Holder. If the
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the Warrant Shares (or portions
thereof) subject to purchase hereunder.

3. The Company shall register this Warrant, upon records to be maintained by the
Company for that purpose (the “Warrant Register”), in the name of the record
holder from time to time. The Company shall be entitled to treat the registered
holder of any Warrant on the Warrant Register as the owner in fact thereof for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in such Warrant on the part of any other person, and shall not be
liable for any registration or transfer of Warrants which are registered or to
be registered in the name of a fiduciary or the nominee of a fiduciary unless
made with the actual knowledge that a fiduciary or nominee is committing a
breach of trust in requesting such registration or transfer, or with the
knowledge of such facts that its participation therein amounts to bad faith.
This Warrant shall be transferable only on the books of the Company upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer. In all cases or transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his or its authority shall be produced. Upon any registration of
transfer, the Company shall promptly deliver a new Warrant or Warrants to the
person entitled thereto. The Company shall have no obligation to cause Warrants
to be transferred on its books to any person if, in the opinion of counsel to
the Company, such transfer does not comply with the provisions of the Act, and
the rules and regulations promulgated thereunder.

4. The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of providing for
the exercise of the rights to purchase all Warrant Shares granted pursuant to
this Warrant, such number of shares of Common Stock as shall, from time to time,
be sufficient therefor. The Company covenants that all shares of Common Stock
issuable upon exercise of this Warrant, upon receipt by the Company of the full
Exercise Price therefor if such exercise is pursuant to Section 1(a) above, or
upon receipt by the Company of the Notice of Cashless Exercise duly executed if
such exercise is pursuant to Section 1(b) above, shall be duly authorized,
validly issued, fully paid, nonassessable, and free of preemptive rights.

5. (a) In case the Company shall at any time after the date this Warrant was
first issued (i) declare a dividend on the outstanding shares of its Common
Stock payable in shares of its capital stock, (ii) subdivide the outstanding
shares of its Common Stock, (iii) combine the outstanding shares of its Common
Stock into a smaller number of shares, or (iv) issue any shares of its capital
stock by reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then, in each case, the Exercise Price,
and the number of Warrant Shares issuable upon exercise of this Warrant, in
effect at the time of the record date for such dividend or of the effective date
of such subdivision, combination, or reclassification, shall be proportionately
adjusted so that the Holder after such time shall be entitled to receive the
aggregate number and kind of shares which, if such Warrant had been exercised
immediately prior to the record date therefor, he would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination, or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur.

(b) No adjustment in the Exercise Price shall be required if such adjustment is
less than $.01; provided, however, that any adjustments which by reason of this
Section 5 are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 5
shall be made to the nearest cent or to the nearest one-thousandth of a share,
as the case may be.

(c) In any case in which this Section 5 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Company may elect to defer, until the occurrence of such event, issuing to the
Holder, if the Holder exercised this Warrant after such record date, the shares
of Common Stock, if any, issuable upon such exercise over and above the shares
of Common Stock, if any, issuable upon such exercise on the basis of the
Exercise Price in effect prior to such adjustment; provided, however, that the
Company shall deliver to the Holder a due bill or other appropriate instrument
evidencing the Holder’s right to receive such additional shares upon the
occurrence of the event requiring such adjustment.

(d) Whenever there shall be an adjustment as provided in this Section 5, the
Company shall promptly cause written notice thereof to be sent by registered
mail, postage prepaid, to the Holder, at its address as it shall appear in the
Warrant Register, which notice shall be accompanied by an officer’s certificate
setting forth the number of Warrant Shares purchasable upon the exercise of this
Warrant and the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment and the computation thereof,
which officer’s certificate shall be conclusive evidence of the correctness of
any such adjustment absent manifest error.

6. (a) In case of any consolidation with or merger of the Company with or into
another entity (other than a merger or consolidation in which the Company is the
surviving or continuing entity), or in case of any sale, lease, or conveyance to
another entity of the property and assets of any nature of the Company as an
entirety or substantially as an entirety, before the Company is permitted to
complete or consummate any such merger, consolidation, sale, lease or
conveyance, the Company shall cause such successor, leasing, or purchasing
entity, as the case may be, to (i) execute with the Holder an agreement
providing that the Holder shall have the right thereafter to receive upon
exercise of this Warrant solely the kind and amount of shares of stock and other
securities, property, cash, or any combination thereof receivable upon such
consolidation, merger, sale, lease, or conveyance by a holder of the number of
shares of Common Stock for which this Warrant might have been exercised
immediately prior to such consolidation, merger, sale, lease, or conveyance and
(ii) take or cause to be taken all necessary equity holder and corporate action,
including amending its Certificate of Incorporation or otherwise, required to
effect such agreement. Such agreement shall provide for adjustments which shall
be as nearly equivalent as practicable to the adjustments in Section 5.

(b) In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from no par value to a specified par value that is less than the Exercise Price,
as the same may be adjusted from time to time hereunder, or as a result of a
subdivision or combination, but including any change in the shares into two or
more classes or series of shares), or in case of any consolidation or merger of
another entity into the Company in which the Company is the continuing entity
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from no par value to a specified par value that
is less than the Exercise Price, as the same may be adjusted from time to time
hereunder, or as a result of a subdivision or combination which is subject to
the provisions of Section 5 of this Warrant, but including any change in the
shares into two or more classes or series of shares), the Holder shall have the
right thereafter to receive upon exercise of this Warrant solely the kind and
amount of shares of stock and other securities, property, cash, or any
combination thereof receivable upon such reclassification, change,
consolidation, or merger by a holder of the number of shares of Common Stock for
which this Warrant might have been exercised immediately prior to such
reclassification, change, consolidation, or merger. Thereafter, appropriate
provision shall be made for adjustments which shall be as nearly equivalent as
practicable to the adjustments in Section 5.

(c) In the event that the Company (i) issues as a dividend or other similar
distribution (an “Extraordinary Dividend”) on all of its then outstanding Common
Stock, (A) securities of the Company of a class other than Common Stock,
(B) rights, warrants or options (individually, a “Right” and collectively, the
“Rights”) to acquire any securities of the Company (including Common Stock) or
(C) evidences of its indebtedness or assets, or (ii) issues any dividend or
other similar distribution (a “Secondary Extraordinary Dividend”) on any such
securities in the form of securities of the Company (including Common Stock)
(any securities (other than Rights) issued as an Extraordinary Dividend or
Secondary Extraordinary Dividend or issued upon exercise of any Rights issued as
an Extraordinary Dividend or Secondary Extraordinary Dividend shall be referred
to as “Dividend Securities”):

(x) this Warrant shall thereafter be exercisable for (1) the original number of
shares of Common Stock (subject to adjustment as herein provided), (2) such
Dividend Securities and Rights as would theretofore have been issued in respect
of such shares (adjusted as herein provided) had such shares been outstanding at
the time of such Extraordinary Dividend, and (3) any Dividend Securities that
would theretofore have been issued as a Secondary Extraordinary Dividend in
respect of such Dividend Securities had such Dividend Securities been
outstanding at the time of such Secondary Extraordinary Dividend; and

(y) any Right issued as an Extraordinary Dividend or a Secondary Extraordinary
Dividend shall (1) expire upon the later of (a) the original expiration date of
such Right or (b) the 180th day following the exercise of this Warrant, and
(2) be exercisable for (a) the Dividend Securities issuable upon exercise of
such Right and (b) any property theretofore issued as a Secondary Extraordinary
Dividend in respect of such Dividend Securities.

(d) In the event that at any time while this Warrant is outstanding, the Company
shall offer to sell to all of the holders of Common Stock as a class, rights or
options to purchase Common Stock or rights or options to purchase any stock or
securities convertible into or exchangeable for Common Stock (such exchangeable
or convertible stock or securities being herein called “Convertible
Securities”), whether or not such rights or options are immediately exercisable,
and the price per share for which Common Stock is issuable upon the exercise of
such rights or options or upon conversion or exchange of such Convertible
Securities (determined by dividing (i) the total amount received or receivable
by the Company upon issuance and sale of such rights or options, plus the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such rights or options, plus, in the case of rights or options
which relate to Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the exercise of all such rights or options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of all such rights or options) shall be less than the Exercise Price in
effect immediately prior to the initial sale of any such rights or options, the
Company shall offer to sell to the Holder, at the price and upon the terms at
which such rights or options are offered to holders of its Common Stock, such
number of such rights or options as the Holder would have been entitled to
purchase had the Holder exercised this Warrant immediately prior to the
commencement of the offering of such rights or options.

(e) The above provisions of this Section 6 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, and/or conveyances.

7. In case at any time the Company shall propose:

(a) to pay any dividend or make any distribution on shares of Common Stock in
shares of Common Stock or make any other distribution (other than regularly
scheduled cash dividends which are not in a greater amount per share than the
most recent such cash dividend paid prior to the date this Warrant was issued)
to all holders of Common Stock; or

(b) to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or

(c) to effect any reclassification or change of outstanding shares of Common
Stock, or any consolidation, merger, sale, lease, or conveyance, described in
Section 6; or

(d) to effect any liquidation, dissolution, or winding-up of the Company; or

(e) to take any other action which under the express terms of this Warrant would
cause an adjustment to the Exercise Price and/or to which the provisions of
Section 5 and/or Section 6 apply;

then, and in any one or more of such cases, the Company shall give written
notice thereof, by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
30 days prior to (i) the date as of which the holders of record of shares of
Common Stock to be entitled to receive any such dividend, distribution, rights,
warrants, or other securities are to be determined, (ii) the date on which any
such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance, liquidation, dissolution, or
winding-up is expected to become effective, and the date as of which it is
expected that holders of record of shares of Common Stock shall be entitled to
exchange their shares for securities or other property, if any, deliverable upon
such reclassification, change of outstanding shares, consolidation, merger,
sale, lease, conveyance of property, liquidation, dissolution, or winding-up, or
(iii) the date of such action which would require an adjustment to the Exercise
Price.

8. The issuance of any Warrant Shares or other securities upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such shares or other securities, shall be made without charge to the Holder for
any tax or other charge in respect of such issuance. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate or other
instrument in a name other than that of the Holder and, if the transfer is
subject to withholding, the Company shall not be required to issue or deliver
any such certificate or instrument unless and until the person or persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the reasonable satisfaction of the Company that
such tax has been paid.

9. Any certificate evidencing the Warrant Shares issued upon exercise of the
Warrant and registered in the name of the Holder on the Transfer Agent’s records
in book-entry form under The Direct Registration System shall contain the
following notation:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”

10. (a) If, at any time after the issuance of this Warrant, the Securities Act
or any rules or regulations promulgated thereunder shall be amended to prevent
or limit the ability of a Holder to be able to acquire the Warrant Shares
through a cashless exercise, as contemplated by Sections 1(b) and 2 above, and
thereafter to sell the Warrant Shares so acquired after a holding period not
exceeding one year without registration, then, but only then, the Company agrees
the Holder shall have “piggy-back” registration rights, provided that: (i) such
rights do not require the Company to suffer or incur any material costs or
liabilities it would not otherwise suffer or incur; and (ii) such rights shall
provide that they cannot be exercised at any time or in any manner which would
materially impede or interfere with the ability of the Company to raise
necessary capital. Such registration rights shall be exercisable by the Holder
and/or his designee until all Warrant Shares issuable hereunder are sold or may
be resold under Rule 144 without limitations.

(b) The Company has and does hereby represent and warrant to the Holder that the
Company does not currently have any Warrants outstanding as of the date of this
Warrant which contain any economic anti-dilution provisions which are not
included in this Warrant. If, at any time after the issuance of this Warrant,
the Company issues any other Warrants which do contain any such economic
anti-dilution provisions not contained in this Warrant, the Company agrees, at
no cost to the Holder, to reissue this Warrant to add such economic
anti-dilution provisions to this Warrant.

11. Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of any Warrant (and upon surrender of any
Warrant if mutilated), and upon reimbursement of the Company’s reasonable
incidental expenses, the Company shall execute and deliver to the Holder thereof
a new Warrant of like date, tenor, and denomination.

12. The Holder of any Warrant shall not have, solely on account of such status,
any rights of a stockholder of the Company, either at law or in equity, or to
any notice of meetings of stockholders or of any other proceedings of the
Company, except as provided in this Warrant.

13. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or sent by Federal Express, Express Mail, or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex, or
similar telecommunications equipment) against receipt to the party to whom it is
to be given, if sent to the Company, at: 650 Madison Avenue, New York, NY 10022,
Attention: Corporate Secretary; or if sent to the Holder, at the Holder’s
address as it shall appear on the Warrant Register; or to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 12. Any notice or other communication given by certified mail shall
be deemed given five days after the time of certification thereof, except for a
notice changing a party’s address which will be deemed given at the time of
receipt thereof. Any notice given by other means permitted by this Section 12
shall be deemed given at the time of receipt thereof.

14 This Warrant shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of the Holder and his permitted successors and
assigns. This Warrant may not be assigned by the Holder in whole or in part
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, and without compliance with the
Act and applicable state securities laws (such compliance to be evidenced to the
Company’s reasonable satisfaction).

15. This Warrant shall be construed in accordance with the laws of the State of
New York applicable to contracts made and performed within such State, without
regard to principles of conflicts of law, except to the extent that the Delaware
General Corporation Law may govern by virtue of the fact that the Company is
incorporated under the laws of the State of Delaware.

16. The Company irrevocably consents to the jurisdiction of the US District
Court for the Southern District of New York and courts located in New York
County in connection with any action or proceeding arising out of or relating to
this Warrant, any document or instrument delivered pursuant to, in connection
with or simultaneously with this Warrant, or a breach of this Warrant or any
such document or instrument. In any such action or proceeding, the Company
waives personal service of any summons, complaint or other process.

17. The Company shall not be required to issue or cause to be issued fractional
Warrant Shares on the exercise of this Warrant. If any fraction of a Warrant
Share would, except for the provisions of this Section, be issuable upon
exercise of this Warrant, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.

18. In the event the License Agreement is validly terminated by the Holder as a
result of the failure of the Company (due to no Material Fault of either the
Holder or ThrillRides) to meet the Initial Performance Standard, this Warrant
shall automatically terminate and be null and void effective on the date of
termination of the License Agreement. This Warrant shall be subject to the
provisions of the License Agreement. To the extent any provision of this Warrant
conflicts with any provision of the License Agreement, the provision of the
License Agreement shall prevail and govern.

      Dated: September      , 2010  
FX REAL ESTATE AND ENTERTAINMENT
INC.
   
By:
   
 
   
Name:
   
 
   
Title:
   
 

[WARRANT SIGNATURE PAGE]

1

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant, subject to compliance with Section )

FOR VALUE RECEIVED,        hereby sells, assigns, and transfers unto        a
Warrant to purchase shares of common stock, $0.01 par value, of FX Real Estate
and Entertainment Inc., a Delaware corporation (the “Company”), together with
all right, title, and interest therein, and does hereby irrevocably constitute
and appoint      attorney to transfer such Warrant on the books of the Company,
with full power of substitution.

Dated:      

Signature:

NOTICE

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

2

      To:  
FX Real Estate and Entertainment Inc.
650 Madison Avenue
New York, New York 10022
Attention: Corporate Secretary

ELECTION TO EXERCISE

The undersigned hereby exercises its rights to purchase        Warrant Shares
covered by the within warrant and tenders payment herewith in the amount of
$      in accordance with the terms thereof, and requests that such Warrant
Shares be issued and registered in the name of the person specified below on the
Transfer Agent’s records in book-entry form under The Direct Registration
System:

(Print Name, Address and Social Security
or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

         
Dated:
  Name:  

 
       
 
      (Print)
Address:
 
 

 
       

(Signature)

3

      To:  
FX Real Estate and Entertainment Inc.
650 Madison Avenue
New York, New York 10022
Attention: Corporate Secretary

NOTICE OF CASHLESS EXERCISE

(To be executed upon exercise of Warrant
pursuant to Section 1(b))

The undersigned hereby irrevocably elects to exchange its Warrant for       
Warrant Shares pursuant to the cashless exercise provisions of the within
Warrant, as provided for in Section 1(b) of such Warrant, and requests that a
certificate or certificates for such Warrant Shares be issued in the name of and
delivered to:

(Print Name, Address and Social Security
or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares which
the undersigned is entitled to purchase in accordance with the within Warrant,
that a new Warrant for the balance of the Warrant Shares covered by the within
Warrant be registered in the name of, and delivered to, the undersigned at the
address stated below.

         
Dated:
  Name:  

 
       
 
      (Print)
Address:
 
 

 
       

(Signature)

4